           Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 1 of 77




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


    Kevin Moitoso, Tim Lewis, and Mary Lee Torline,             Case No. 1:18-cv-12122-WGY
    individually and as representatives of a class of
    similarly situated persons, and on behalf of the Fidelity
    Retirement Savings Plan,
                                                                     SECOND AMENDED
                                                                       COMPLAINT
                           Plaintiffs,
    v.                                                                  CLASS ACTION

    FMR LLC, the FMR LLC Funded Benefits Investment              JURY TRIAL DEMANDED
    Committee, the FMR LLC Retirement Committee,
    Fidelity Management & Research Company, FMR                 LEAVE TO FILE GRANTED
    Co., Inc., Fidelity Investments Institutional Operations      ON JANUARY 10, 2019
    Company, Inc., and Strategic Advisers, Inc.,

                           Defendants.



                                     NATURE OF THE ACTION

          1.      Plaintiffs Kevin Moitoso, Tim Lewis, and Mary Lee Torline (“Plaintiffs”)

individually and as representatives of the class of former employees described herein, 1 and on

behalf of the Fidelity Retirement Savings Plan (the “Plan”), bring this action under the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”).

          2.      Plaintiffs assert their class claims against three sets of Defendants: (1) the Plan’s

fiduciaries—FMR LLC, the FMR LLC Funded Benefits Investment Committee (“FBIC”) and the

FMR LLC Retirement Committee (“Retirement Committee”) (together, the “Plan Fiduciaries”) 2—

who failed to manage the Plan in a prudent and loyal manner; (2) Strategic Advisers, Inc. (“SAI”),


1
 Plaintiff Torline also brings certain claims on behalf of a sub-class of these former employees.
2
 FMR LLC, its subsidiaries, and its affiliates collectively do business as “Fidelity Investments”.
For purposes of the Second Amended Complaint, these entities shall collectively be referred to as
“Fidelity”.


                                                     1
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 2 of 77




which failed to employ a prudent and loyal process in its operation of the Plan’s managed accounts

service; and (3) certain Fidelity entities—FMR LLC, Fidelity Management & Research Company

(“FMR”), FMR Co., Inc. (“FMRC”), and Fidelity Investments Institutional Operations Company,

Inc. (“FIIOC”) (together, the “Entity Defendants”)—which profited as a result of the unlawful

conduct described herein.

       3.      Among other things, Plaintiffs allege that the Plan Fiduciaries violated ERISA by

populating the Plan exclusively with Fidelity mutual funds, failing to monitor the performance of

those funds, failing to negotiate reasonable recordkeeping fees or revenue sharing rebates, and

failing to properly monitor the Plan’s managed accounts program (which was run by SAI),

resulting in the payment of grossly excessive fees to Fidelity and significant losses to the Plan.

Fidelity attempted to mitigate the harmful effects of this conduct with an annual “Revenue Credit”

equal to the total fees the Plan paid to Fidelity each year. But Fidelity paid this Revenue Credit

exclusively to current employees in the form of a discretionary employer contribution, thus paying

nothing to the more than 15,000 former employees who remained in the Plan and were subject to

Fidelity’s abuses in connection with the Plan. Plaintiffs bring this action on behalf of a class of

former employees to remedy this unlawful conduct, prevent further mismanagement of the Plan,

and obtain other relief as provided by ERISA.

                               PRELIMINARY STATEMENT

       4.      As of the end of 2016, Americans had over $7 trillion in assets invested in defined

contribution plans, such as 401(k) and 403(b) plans. See Pensions & Investments, U.S. Retirement

assets at $28 trillion in Q1, little changed from end of 2017 (June 21, 2018), available at

http://www.pionline.com/article/20180621/INTERACTIVE/180629958/us-retirement-assets-at-

28-trillion-in-q1-little-changed-from-end-of-2017. Defined contribution plans have largely


                                                2
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 3 of 77




replaced defined benefit plans—or pension plans—that were predominant in previous generations.

See Bankrate, Pensions Decline as 401(k) Plans Multiply (July 24, 2014), available at

https://www.bankrate.com/finance/retirement/pensions-decline-as-401-k-plans-multiply-1.aspx.

By 2012, approximately 98% of employers offered defined contribution plans to their current

employees, whereas only 3% offered pension plans. Id.

       5.      The potential for disloyalty and imprudence is much greater in defined contribution

plans than in defined benefit plans. In a defined benefit plan, the participant is entitled to a fixed

monthly pension payment, while the employer is responsible for making sure the plan is

sufficiently capitalized, and thus the employer bears all risks related to excessive fees and

investment underperformance. See Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 439 (1999).

Therefore, in a defined benefit plan, the employer and the plan’s fiduciaries have every incentive

to keep costs low and to remove imprudent investments. But in a defined contribution plan,

participants’ benefits “are limited to the value of their own investment accounts, which is

determined by the market performance of employee and employer contributions, less expenses.”

Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus, the employer has no incentive to keep

costs low or to closely monitor the plan to ensure every investment remains prudent, because all

risks related to high fees and poorly-performing investments are borne by the employee.

       6.      The real-life effect of such imprudence on workers can be severe. According to one

study, the average working household with a defined contribution plan will lose $154,794 to fees

and lost returns over a 40-year career. See Melanie Hicken, Your employer may cost you $100k in

retirement      savings,      CNN        Money        (June      1,     2014),      available      at

http://money.cnn.com/2013/03/27/retirement/401k-fees. Put another way, excessive fees can force

a worker to work an extra five to six years to make up for the excess fees that were paid.


                                                  3
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 4 of 77




       7.      For financial service companies like Fidelity, the potential for imprudent and

disloyal conduct is especially high, because the plan’s fiduciaries are in a position to benefit the

company through the plan’s investment decisions by, for example, filling the plan with proprietary

investment products that an objective and prudent fiduciary would not choose.

       8.      To safeguard against the financial incentives for disloyalty and imprudence in

defined contribution plans, ERISA imposes strict fiduciary duties of loyalty and prudence upon

employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1). These twin fiduciary duties are “the

highest known to the law.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009)

(quoting Donovan v. Bierwirth, 680 F.2d 263, 272 n.8 (2d Cir. 1982)). Fiduciaries must act “solely

in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care,

skill, prudence, and diligence” that would be expected in managing a plan of similar scope. 29

U.S.C. § 1104(a)(1)(B). “Perhaps the most fundamental duty of a [fiduciary] is that he [or she]

must display…complete loyalty to the interests of the beneficiary and must exclude all selfish

interest and all consideration of the interests of third persons.” Pegram v. Herdrich, 530 U.S. 211,

224 (2000) (citation and internal quotation marks omitted).

       9.      The Plan Fiduciaries have not come close to meeting their fiduciary obligations. As

of the end of 2017, the Plan had over $17 billion in assets, making it one of the 20 largest private

sector defined contribution plans in the United States. Yet, the Plan Fiduciaries treated it as little

more than an arm of the family business. As a result, among the 20 defined contribution plans with

over $5 billion in assets for which necessary data was available, Fidelity’s plan performed the

worst (almost three times worse than average), with over $100 million per year in losses compared

to the average plan.




                                                  4
         Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 5 of 77




       10.     The Plan Fiduciaries have not managed the Plan with the care, skill, or diligence

one would expect of a plan this size. Instead, they have used the Plan to promote Fidelity’s mutual

fund business at the expense of the Plan and its participants. The Plan Fiduciaries loaded the Plan

exclusively with Fidelity mutual funds, without investigating whether Plan participants would

have been better served by investments managed by unaffiliated companies. Moreover, the Plan

Fiduciaries have included almost every non-identical Fidelity mutual fund in the Plan’s investment

lineup (hundreds in total), many of which were inappropriate offerings due to their poor

performance, high fees, lack of diversification, or speculative nature.

       11.     To make matters worse, the Plan’s managed accounts service (which was managed

by Fidelity’s subsidiary, SAI) imprudently managed the investments of participants who signed

up for the service. Among other things, this managed accounts service was designed to prioritize

high-fee, actively-managed funds over lower-fee index funds that were likely to perform better but

were not as profitable to Fidelity. Furthermore, the Plan Fiduciaries never investigated alternative

versions of the service offered by SAI that would have placed participants in lower-fee

investments. This self-serving conduct has dragged down the performance of over 30 percent of

the Plan’s assets enrolled in the service.

       12.     Further, the Plan Fiduciaries failed to prudently monitor and control the Plan’s

recordkeeping expenses, and failed to obtain revenue sharing rebates and fee credits (which

Fidelity made available to its other retirement plan customers) that could have been passed on to

Plan participants. As a result, the Plan’s recordkeeping expenses were more than 10 times the

amount that similarly-sized plans paid on a per-participant basis.

       13.     Notably, the Plan’s high fees and poor performance were hidden from Plan

participants in violation of ERISA’s disclosure requirements. In 2012, the Department of Labor


                                                 5
         Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 6 of 77




began requiring employers to provide participants with periodic disclosures of the performance

and expenses associated with each “designated investment alternative” in the plan, defined as “any

investment alternative designated by the plan into which participants…may direct the investment

of assets held in, or contributed to, their individual accounts.” 29 C.F.R. § 2550.404a-5(h)(4). In a

transparent ploy to evade legal liability, Fidelity amended its Plan Document in 2014 to define

only two of the Plan’s investment options as “designated investment alternatives,” even though

Fidelity continued to make hundreds of other proprietary mutual funds available to participants,

and these funds continued to hold over 85 percent of the Plan’s assets (which were over $12 billion

as of August 2014). This scheme hurt Plan participants in two ways. First, the Plan Fiduciaries

completely abandoned any monitoring of the vast majority of the Plan’s investment options.

Second, Fidelity ceased providing required disclosures as to almost all investment options, despite

Plan participants’ continued investment in them. This self-serving maneuver deprived participants

of valuable information about the cost and performance of their investments, which was necessary

for them to make informed choices about their retirement savings.

       14.     The Plan Fiduciaries know better. As the nation’s largest retirement plan

recordkeeper, Fidelity has all of the data and resident expertise necessary to build a plan in

participants’ best interests, yet the Plan Fiduciaries made no effort to do so. Further, the Plan

Fiduciaries know that their conduct is illegal, having quickly settled a similar lawsuit less than four

years ago for an eight-figure sum. See Bilewicz v. FMR LLC, et al., No. 1:13-cv-10636, ECF No.

72 (D. Mass. Oct. 16, 2014).




                                                  6
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 7 of 77




       15.     Although all participants in the Plan were damaged by Fidelity’s disloyal and

imprudent conduct, former employees within the Plan were particularly harmed. 3 During the class

period, Fidelity calculated a “Revenue Credit” at the end of each year, in an amount approximating

the total investment fees paid by all of the Plan’s participants. But rather than simply refunding

these fees to the participants that actually incurred them, Fidelity instead paid out this “Revenue

Credit” to its current employees as part of its year-end profit sharing program. 4 Yet, the

approximately 19,000 former employees still participating in the Plan received nothing. Thus,

Fidelity shifted the Plan’s excessive fees to its least powerful constituency: people who no longer

had a voice in Fidelity’s business. Adding insult to injury, the Plan Fiduciaries then used the

Revenue Credit as justification for abandoning any efforts to manage the Plan’s investment and

recordkeeping expenses.

       16.     The Plan Fiduciaries’ mismanagement of the Plan and prioritization of Fidelity’s

profits over the interests of Plan participants and beneficiaries constitutes a breach of their

fiduciary duties, and is unlawful. Additionally, the direct and indirect transfer of Plan assets to

FMR LLC in connection with transactions involving the assets of the Plan constituted prohibited

transactions in violation of 29 U.S.C. § 1106(b)(3). Based on this conduct, Plaintiffs assert claims

against the Plan Fiduciaries for breach of the fiduciary duties of prudence and loyalty (Count One),

breach of the fiduciary duty of impartiality (Count Two), inadequate disclosures (Count Three),

engaging in prohibited transactions with a fiduciary (Count Five), and failure to monitor fiduciaries


3
  As of the end of 2017, the Plan had approximately 57,000 participants with account balances,
consisting of approximately 38,000 current Fidelity employees and 19,000 former employees.
Former employees’ Plan assets constituted approximately $5 billion as of the end of 2017.
4
  The Revenue Credit was largely an accounting gimmick, as the total amount of profit sharing
remained the same before and after the Revenue Credit, and was targeted to 10% of employee
compensation.


                                                 7
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 8 of 77




(Count Six – asserted against FMR LLC only). In addition, Plaintiffs assert a claim against SAI

and the Plan Fiduciaries for breach of the fiduciary duties of prudence and loyalty related to the

Plan’s managed accounts service (Count Four), and a claim against the Entity Defendants for

equitable disgorgement of ill-gotten profits (Count Seven).

                                JURISDICTION AND VENUE

       17.     Plaintiffs bring this action pursuant to 29 U.S.C. § 1132(a)(2) and (3), which

provide that participants in an employee retirement plan may pursue a civil action on behalf of the

plan to remedy breaches of fiduciary duties and other prohibited conduct, and to obtain monetary

and appropriate equitable relief as set forth in 29 U.S.C. § 1109.

       18.     This case presents a federal question under ERISA, and therefore this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1)(F).

       19.     Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)

because this is the district where the Plan is administered, where the breaches of fiduciary duties

giving rise to this action occurred, and where Defendants may be found.

                                         THE PARTIES

                                           PLAINTIFFS

       20.     Plaintiff Kevin Moitoso (“Moitoso”) resides in Marlborough, Massachusetts and

was a participant in the Plan from 2007 until 2016. Moitoso’s employment with Fidelity ended in

May 2014. While a participant, Moitoso was invested in several of the Plan’s investment options,

such as Fidelity Mid Cap II, Fidelity Advisor New Insights, Fidelity Emerging Markets, Fidelity

Diversified International, and several of the Fidelity Select sector funds. His account was also

recordkept by Fidelity. Moitoso’s account would have been worth more at the time it was

distributed from the Plan had Defendants not violated ERISA as described herein.


                                                 8
           Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 9 of 77




          21.   Plaintiff Tim Lewis (“Lewis”) resides in Carlsbad, California and was a participant

in the Plan from 2007 until 2017. Lewis’s employment with Fidelity ended in 2016, roughly a year

before his participation in the Plan ended. While a participant, Lewis was invested in several of

the Plan’s investment options, such as Fidelity Freedom 2040 and Fidelity Government Money

Market. His account was also recordkept by Fidelity. Lewis’s account would have been worth

more at the time it was distributed from the Plan had Defendants not violated ERISA as described

herein.

          22.   Plaintiff Mary Lee Torline (“Torline”) resides in California, Kentucky and was a

participant in the Plan from 1999 until January 2018. Torline’s employment with Fidelity ended

in mid-2017. While a participant, Torline was invested in several funds offered within the Plan,

such as Fidelity Focused High Income, Fidelity Contrafund, Fidelity Export & Multinational,

Fidelity Growth Strategies, Fidelity Mid Cap Stock, and Fidelity Growth & Income. Her account

was also recordkept by Fidelity. Torline’s account would have been worth more at the time it was

distributed from the Plan had Defendants not violated ERISA as described herein.

          23.   Torline was enrolled in the Fidelity Portfolio Advisory Service at Work (PAS-W)

managed accounts program, whereby participants are invested in a model portfolio based upon

their demographic information and certain participant input. In the marketplace, Fidelity offers

plan sponsors multiple versions of this service, one of which (named PAS-W Index) invests

participants in low-cost index funds. See Fidelity Investments, Fidelity Personalized Planning &

Advice, available at https://workplace.fidelity.com/sites/default/files/index-and-core-investment-

offerings.pdf. Yet the Plan Fiduciaries only offered the version of this service that directed the

large majority of participants’ assets to higher-cost actively-managed mutual funds. Thus, at all

relevant times, more than 85% of Plaintiff Torline’s portfolio consisted of higher-fee, actively-


                                                 9
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 10 of 77




managed, Fidelity mutual funds.

                                          DEFENDANTS

FMR LLC

       24.     Defendant FMR LLC is a financial services conglomerate headquartered in Boston,

Massachusetts. FMR LLC is the “plan sponsor” of the Plan within the meaning of 29 U.S.C. §

1002(16)(B). FMR LLC is also a “named fiduciary” pursuant to 29 U.S.C. § 1102(a) with respect

to the Plan because it is identified in the Plan Document as having ultimate authority to control

and manage the operation and administration of the Plan. FMR LLC is also a Plan employer for

the Plan. FMR LLC exercises discretionary authority or discretionary control with respect to

management of the Plan, and is therefore a fiduciary under 29 U.S.C. § 1002(21)(A).

       25.     FMR LLC is also a fiduciary because it has authority to appoint and remove

members of the Committees. All members of the Committees were appointed by FMR LLC’s

senior officer for human resources. It is well-accepted that the authority to appoint, retain, and

remove plan fiduciaries constitutes discretionary authority or control over the management or

administration of the plan, and thus confers fiduciary status under 29 U.S.C. § 1002(21)(A). 29

C.F.R. § 2509.75-8 (D-4); Norton Co. v. John Hancock Mut. Life Ins. Co., 1992 WL 237410, at

*6 (D. Mass. Sept. 14, 1992) (“An employer has a fiduciary duty when it appoints other fiduciaries,

such as a pension committee.”); Kling v. Fidelity Mgmt. Trust Co., 323 F. Supp. 2d 132, 142 (D.

Mass. 2004) (appointment authority confers fiduciary status). The responsibility for appointing

and removing members of retirement plan committees carries with it an accompanying duty to

monitor the appointed fiduciaries, and to ensure that they are complying with the terms of the Plan

and ERISA’s statutory standards.

       26.     FMR LLC also had supervisory authority over the Committees through its


                                                10
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 11 of 77




appointment of senior management to the Committees. See Sharp v. Coopers & Lybrand, 649 F.2d

175, 182 n.8 (3d Cir. 1981) (“Officers are able to make policy and generally carry authority to

bind the corporation. Their action in behalf of the corporation is therefore primary, and holding a

corporation liable for their actions does not require respondeat superior.”). For this reason as well,

FMR LLC exercises discretionary authority or discretionary control with respect to management

and administration of the Plan and disposition of Plan assets, and is a fiduciary under 29 U.S.C. §

1002(21)(A).

FMR LLC Board of Directors

       27.     FMR LLC’s Board of Directors (the “Board”) is the governing body that oversees

the activities and discharges the legal obligations of FMR LLC, including the duties identified

above with respect to the Plan. The Plan Document provides that FMR LLC acts through the Board

when discharging duties with respect to the Plan. See FMR LLC Profit Sharing Plan, 2014

Restatement (hereafter, “Plan Document”) (attached hereto as Exhibit 1), at § 2.53 (“‘Investment

Committee’ means the committee assigned responsibility by the Board of Directors for the

selection of investment options available under the Plan”) 5; id., § 2.76 (“‘Retirement Committee’

means the committee assigned responsibility by the Board of Directors for the operation and

administration of the Plan….”); id., § 13.1 (“[FMR LLC] reserves the right at any time and from

time to time to modify, amend or terminate the Plan or any of its provisions as to all Participating

Companies, by executing an instrument in writing by authorization of the Board of Directors….”).

FBIC minutes further demonstrate that the Board was responsible for adding new investments to

the Plan, even though the Board may not have been delegated this authority under the Plan


5
  The Investment Committee’s name was later changed to the FMR LLC Funded Benefits
Investment Committee.


                                                 11
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 12 of 77




Document. Actions, omissions, and duties attributed to FMR LLC throughout this Second

Amended Complaint therefore also refer to the Board. Because the Board exercises FMR LLC’s

discretionary authority or discretionary control with respect to management and administration of

the Plan and disposition of Plan assets, the Board is a fiduciary under 29 U.S.C. § 1002(21)(A).

FMR LLC Funded Benefits Investment Committee

       28.     The FBIC is designated by the Plan Document to assist FMR LLC with

administration of the Plan. The FBIC is a “named fiduciary” and “administrator” of the Plan

identified by the Plan Document. See 29 U.S.C. §§ 1002(16)(A)(i) & 1102(a). The members of the

FBIC are appointed by FMR LLC’s senior officer for human resources. The FBIC has the duty to

select, monitor, evaluate, and modify the Plan’s investment options, subject to the ultimate

oversight and discretion of FMR LLC. In performance of its duties, the FBIC exercises “authority

or control respecting management or disposition of the Plan’s assets” and is therefore a fiduciary

under 29 U.S.C. § 1002(21)(A).

FMR LLC Retirement Committee

       29.     The Retirement Committee is designated by the Plan Document to assist FMR LLC

with administration of the Plan. The Retirement Committee is a “named fiduciary” and

“administrator” of the Plan identified by the Plan Document. See 29 U.S.C. §§ 1002(16)(A)(i) &

1102(a). The members of the Retirement Committee are appointed by FMR LLC’s senior officer

for human resources. The Retirement Committee has the “authority and obligation to control and

manage the operation and administration of the Plan.” Plan Document, § 11.1. This included

responsibility for overseeing the performance of FIIOC, as the Plan’s recordkeeper, including the

negotiation and review of its compensation. In the performance of its duties, the Retirement

Committee exercises “discretionary authority or discretionary responsibility in the administration


                                               12
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 13 of 77




of” the Plan ” and is therefore a fiduciary under 29 U.S.C. § 1002(21)(A)(iii).

       30.     Each Defendant identified above as a Plan fiduciary is also subject to co-fiduciary

liability under 29 U.S.C. § 1105(a)(1)–(3) because it enabled other fiduciaries to commit breaches

of fiduciary duties, failed to comply with 29 U.S.C. § 1104(a)(1) in the administration of its duties,

and/or failed to remedy other fiduciaries’ breaches of their duties, despite having knowledge of the

breaches.

Fidelity Management & Research Company

       31.     Defendant Fidelity Management & Research Company (“FMR”) is a wholly-

owned subsidiary of FMR LLC and a plan employer. At all relevant times, FMR served as the

investment advisor to hundreds of Fidelity mutual funds held within the Plan. At all relevant times,

FMR has collected fees from Plan assets invested in Fidelity investment products. These fees were

generally paid in transactions that took place on a monthly basis, were paid as a percentage of the

assets invested in each fund in the Plan that FMR advised, and generated profits for FMR and its

parent FMR LLC that were earned at the expense of the Plan and its participants.

       32.     Because FMR provides services to the Plan and is a Plan employer, FMR is a “party

in interest” pursuant to 29 U.S.C. § 1002(14). FMR possesses any actual or constructive

knowledge possessed by FMR LLC. As disclosed in Statements of Additional Information for

multiple Fidelity mutual funds, numerous directors of the Fidelity Funds are also officers and/or

directors of FMR LLC and FMR. For example, Charles S. Morrison, a Trustee to numerous

Fidelity funds, is the current President of FMR, President of Asset Management at FMR LLC, and

director for other FMR LLC subsidiaries. Likewise, James C. Curvey, a Trustee to numerous

Fidelity funds, is also the current Vice Chairman and Director of FMR LLC and a Director of

FMR, and previously served simultaneously as President and Chief Operating Officer of FMR


                                                 13
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 14 of 77




LLC. Given the interconnected nature of FMR, FMR LLC, and other FMR LLC subsidiaries, FMR

had actual and constructive knowledge that the revenues it was receiving from Plan assets were

the product of fiduciary breaches by Defendants. As a result, FMR is subject to appropriate

equitable relief under 29 U.S.C. § 1132(a)(3), including disgorgement of ill-gotten profits

associated with its knowing receipt of payments that resulted from other Defendants’ breaches of

their fiduciary duties and violation of the prohibited transaction provisions of ERISA.

FMR Co., Inc.

       33.     Defendant FMR Co., Inc. (“FMRC”) is a wholly-owned subsidiary of FMR LLC

and a plan employer. At all relevant times, FMRC served as the investment subadvisor to numerous

Fidelity mutual funds held within the Plan, and was paid fees calculated as a percentage of the

assets it subadvised. At all relevant times, FMRC has collected fees as a result of the Plan’s

investment in Fidelity mutual funds. These fees were generated in transactions that generally took

place on a monthly basis, and the fees generated profits for FMRC and its parent FMR LLC that

were earned at the expense of the Plan and its participants.

       34.     Because FMRC provides services to the Plan and is a Plan employer, FMRC is a

“party in interest” pursuant to 29 U.S.C. § 1002(14). FMRC possesses any actual or constructive

knowledge possessed by FMR LLC. Abigail Johnson, the Chief Executive Officer and Chairman

of the Board for FMR LLC (as well as numerous other FMR LLC subsidiaries), is also the

Chairman of the Board for FMRC. John Remondi and Peter Lynch serve as Directors to both

FMRC and FMR, with Lynch acting as the Vice Chairman for both and Remondi also serving as

an Executive Vice President of FMR LLC. James C. Curvey, whose involvement as a Trustee of

Fidelity funds and an executive and director of FMR LLC and its subsidiaries is discussed above,

is also a Director of FMRC. Given the interconnected nature of FMRC and other FMR LLC


                                                14
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 15 of 77




subsidiaries, FMRC had actual and constructive knowledge that the profits it was earning as a

result of the Plan’s investments in Fidelity funds were the product of fiduciary breaches by the

Plan Fiduciaries. As a result, FMRC is subject to appropriate equitable relief under 29 U.S.C. §

1132(a)(3), including disgorgement of ill-gotten profits associated with its knowing receipt of

payments that resulted from other Defendants’ breaches of their fiduciary duties and violation of

the prohibited transaction provisions of ERISA.

Fidelity Investments Institutional Operations Company, Inc.

       35.     Fidelity Investments Institutional Operations Company, Inc. (“FIIOC”) is a wholly-

owned subsidiary of FMR LLC. FIIOC is a participating employer in the Plan, and at all relevant

times, FIIOC acted as the transfer agent for each fund in the Plan. In this capacity, FIIOC was paid

fees in connection with transactions that generally took place on a monthly basis, and the fees were

calculated as a percentage of the total assets held in each of these funds. FIIOC therefore received

fees—representing profits to FIIOC and its parent FMR LLC—as a result of the Plan’s investments

in Fidelity mutual funds, and these fees were earned at the expense of the Plan and its participants.

Consequently, FIIOC profited as a result of the fiduciary breaches by the Plan Fiduciaries.

       36.     FIIOC also provided recordkeeping services to the Plan, a service it also provides

to third-party retirement plans. As part of these services, FIIOC interacted frequently with the Plan

Fiduciaries and had personal knowledge of all investment decisions made by the Plan Fiduciaries.

Because FIIOC provides services to the Plan and is a Plan employer, FIIOC is a “party in interest”

pursuant to 29 U.S.C. § 1002(14). Based on its role as the Plan’s recordkeeper, FIIOC had actual

and/or constructive knowledge of the fiduciary breaches committed during the relevant period by

the Plan Fiduciaries. As a result, FIIOC is subject to appropriate equitable relief under 29 U.S.C.

§ 1132(a)(3), including disgorgement of ill-gotten profits associated with its knowing receipt of


                                                 15
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 16 of 77




payments that resulted from other Defendants’ breaches of their fiduciary duties and violation of

the prohibited transaction provisions of ERISA.

Strategic Advisers, Inc.

       37.     Strategic Advisers, Inc. (“SAI”) is a wholly-owned subsidiary of FMR LLC. SAI

is a participating employer in the Plan, and at all relevant times, SAI acted as the investment

manager for each account in the Plan invested in the PAS-W managed accounts program. Pursuant

to the Plan’s Trust Agreement, for each participant enrolled in this managed accounts program,

SAI was responsible for determining the participant’s asset allocation and subsequently selecting

specific investments for each asset class within the model portfolio. Trust Agreement § 5(g),

Sched. B, Ex. A. 6 By the end of 2017, over 30 percent of Plan participants were enrolled in the

managed accounts program. In its service agreement with the Plan, SAI agrees that for every

participant enrolled in the managed accounts program, SAI is a fiduciary pursuant to 29 U.S.C. §

1002(38). 7 By accepting formal fiduciary responsibility for these accounts, SAI is a named

fiduciary pursuant to 29 U.S.C. §§ 1102(c)(3), 1105(d)(1). Further, because SAI “exercises…

authority or control respecting management or disposition of [the Plan’s] assets,” SAI is a

functional fiduciary pursuant to 29 U.S.C. § 1002(21)(A)(i).

                                        PRIOR LAWSUIT

       38.     In 2013, participants in the Plan filed a class action lawsuit against various Fidelity-

affiliated defendants. See Bilewicz v. FMR LLC, et al., No. 1:13-cv-10636, ECF No. 1 (D. Mass.

2013). Plaintiffs alleged that the defendants placed Fidelity’s interests above plan participants’


6
  Plan documents limit the investments SAI may utilize to mutual funds managed by Fidelity. Id.
§ 5(g)(v); Plan Document § 12.2(b)(1) (1st Amendment).
7
  SAI is also identified in the Trust Document as having responsibility for the Plan assets invested
in PAS-W.


                                                 16
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 17 of 77




interests in violation of ERISA’s duty of loyalty. For example, Plaintiffs alleged that the decision

to offer only Fidelity mutual funds in the Plan was motivated by self-interest and that Fidelity

offered retail mutual funds and other high-fee mutual funds despite the availability of comparable

cheaper alternatives. Plaintiffs also alleged that the defendants committed prohibited transactions

under ERISA by including proprietary funds in the Plan.

        39.    In July 2014, the parties moved for preliminary approval of a class action settlement

agreement. This motion was filed after the defendants’ motion to dismiss had been briefed by both

parties, but before any order by the court on the motion to dismiss. In October 2014, the court

issued a judgment approving the settlement agreement.

        40.    Pursuant to the settlement agreement, the defendants paid $12 million to a common

fund. See Bilewicz, No. 1:13-cv-10636, ECF No. 53-1 at ¶ 7.2. Additionally, the defendants agreed

to change the plan’s default investment option, add a self-directed brokerage account option to the

plan, and increase the default contribution rate for certain participants. See id. at ¶ 7.3. The

“Effective Date” of the settlement agreement was the day on which judgment was entered. Id. at ¶

1.46. The court entered judgment on October 16, 2014. See Bilewicz, No. 1:13-cv-10636, ECF No.

72.

      ERISA FIDUCIARY DUTIES AND PROHIBITED TRANSACTION PROVISIONS

        41.     ERISA imposes strict fiduciary duties of loyalty and prudence upon fiduciaries of

retirement plans. 29 U.S.C. § 1104(a)(1) states, in relevant part:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of the
        participants and beneficiaries and—

               (A) for the exclusive purpose of

                       (i) providing benefits to participants and their beneficiaries; and



                                                  17
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 18 of 77




                       (ii) defraying reasonable expenses of administering the plan;

               (B) with the care, skill, prudence, and diligence under the circumstances then
               prevailing that a prudent man acting in a like capacity and familiar with such
               matters would use in the conduct of an enterprise of like character and with like
               aims….

       42.     These ERISA fiduciary duties are “the highest known to the law.” Braden, 588 F.3d

at 598 (quoting Bierwirth, 680 F.2d at 272 n.8).

       43.     In considering whether a fiduciary has breached the duties of prudence and loyalty,

the court considers both the “merits of [the] transaction” as well as “the thoroughness of the

investigation into the merits of [the] transaction.” Bunch v. W.R. Grace & Co., 532 F. Supp. 2d

283, 288 (D. Mass. 2008), aff’d, 555 F.3d 1 (1st Cir. 2009) (quoting Howard v. Shay, 100 F.3d

1484, 1488 (9th Cir. 1996)). Mere “subjective good faith” in executing these duties is not a

defense: “a pure heart and an empty head are not enough.” Donovan v. Cunningham, 716 F.2d

1455, 1467 (5th Cir. 1983). Therefore a defendant “cannot claim as a defense…that a great deal

of time was spent reviewing” a decision when that decision was “tainted by the fact that he did not

have all of the information he needed,” rendering the decision “flawed from its inception.” Chao

v. Hall Holding Co., 285 F.3d 415, 431 n.10 (6th Cir. 2002).

                                        DUTY OF LOYALTY

       44.     The duty of loyalty requires fiduciaries to act with “an eye single” to the interests

of plan participants. Pegram, 530 U.S. at 235 (2000). “Perhaps the most fundamental duty of a

[fiduciary] is that he [or she] must display…complete loyalty to the interests of the beneficiary and

must exclude all selfish interest and all consideration of the interests of third persons.” Id. at 224

(quoting G. Bogert et al., Law of Trusts and Trustees § 543 (rev. 2d ed. 1980)). Thus, “in deciding

whether and to what extent to invest in a particular investment, a fiduciary must ordinarily consider



                                                 18
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 19 of 77




only factors relating to the interests of plan participants and beneficiaries. A decision to make an

investment may not be influenced by non-economic factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” U.S. Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL

222716, at *3 (Dec. 19, 1988) (emphasis added).

       45.     While ERISA does not prohibit an employer’s corporate officers or high-level

employees from serving as plan fiduciaries—basically wearing two hats—it does require that they

“wear the fiduciary hat when making fiduciary decisions.” Pegram, 530 U.S. at 225. For example,

in administering an ERISA plan, corporate officers must “avoid placing themselves in a position

where their acts [or interests] as officers or directors of the corporation will prevent their

functioning with the complete loyalty to participants demanded of them as trustees of a pension

plan.” Bierwirth, 680 F.2d at 271. “A fiduciary with a conflict of interest must act as if he is ‘free’

of such a conflict. ‘Free’ is an absolute. There is no balancing of interests; ERISA commands

undivided loyalty to the plan participants.” Bedrick ex rel. Humrickhouse v. Travelers Ins. Co., 93

F.3d 149, 154 (4th Cir. 1996).

       46.     “The presence of conflicting interests imposes on fiduciaries the obligation to take

precautions to ensure that their duty of loyalty is not compromised.” Bussian v. RJR Nabisco, Inc.,

223 F.3d 286, 299 (5th Cir. 2000). “When it is ‘possible to question the fiduciaries’ loyalty, they

are obliged at a minimum to engage in an intensive and scrupulous independent investigation of

their options to insure that they act in the best interests of the plan beneficiaries.’” Howard, 100

F.3d at 1488-89 (quoting Leigh v. Engle, 727 F.2d 133, 125–26 (7th Cir. 1984)); see also Martin

v. Feilen, 965 F.2d 660, 671 (8th Cir. 1992) (explaining that where fiduciaries have “dual




                                                  19
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 20 of 77




loyalties,” courts “should look closely at whether the fiduciaries investigated alternative actions

and relied on outside advisors”) (emphasis added).

                                        DUTY OF PRUDENCE

       47.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (citation and internal quotation marks omitted). Under ERISA, a fiduciary “has

a continuing duty to monitor [plan] investments and remove imprudent ones” that exists “separate

and apart from the [fiduciary’s] duty to exercise prudence in selecting investments.” Tibble, 135

S. Ct. at 1828. If an investment is imprudent, the plan fiduciary “must dispose of it within a

reasonable time.” Id. (citation and internal quotation marks omitted). Fiduciaries therefore may be

held liable for either “assembling an imprudent menu of investment options” or for failing to

monitor the plan’s investment options to ensure that each option remains prudent. Bendaoud v.

Hodgson, 578 F. Supp. 2d 257, 271 (D. Mass. 2008) (citing DiFelice v. U.S. Airways, Inc., 497

F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)). It is no defense to the imprudence of some investments

that others may have been prudent; “a fiduciary cannot free himself from his duty to act as a

prudent man simply by arguing that other funds” available within the plan could have

“theoretically…create[d] a prudent portfolio.” Bunch, 532 F. Supp. 2d at 289 (1st Cir. 2009)

(quoting DiFelice, 497 F.3d at 423).

                                   PROHIBITED TRANSACTIONS

       48.     The general duties of loyalty and prudence imposed by 29 U.S.C. § 1104 are

supplemented by a detailed list of transactions that are expressly prohibited by 29 U.S.C. § 1106.

These transactions are considered “per se” violations because they entail a high potential for abuse.

Section 1106(b) states, in pertinent part:


                                                 20
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 21 of 77




       A fiduciary with respect to the plan shall not –
               (1)     deal with the assets of the plan in his own interest or for his own account,
               (2)     in his individual or in any other capacity act in a transaction involving the
                       plan on behalf of a party (or represent a party) whose interests are adverse
                       to the interest of the plan or the interests of its participants or beneficiaries,
                       or
               (3)     receive any consideration for his own personal account from any party
                       dealing with such plan in connection with a transaction involving the assets
                       of the plan.

                                  OVERVIEW OF THE PLAN

       49.     The Plan was established by Fidelity and went into effect on December 30, 1952.

The Plan is available to certain employees and former employees of FMR LLC and certain of its

affiliates (the “Plan Employers”). The Plan is an “employee pension benefit plan” within the

meaning of 29 U.S.C. § 1002(2)(A) and a “defined contribution plan” within the meaning of 29

U.S.C. § 1002(34), covering all eligible current and former employees of Fidelity and its

subsidiaries, including Plaintiffs. The Plan is a qualified plan under 26 U.S.C. § 401, commonly

referred to as a “401(k) plan.” The Plan is maintained pursuant to a written instrument called the

“Plan Document.” See 29 U.S.C. § 1102(a). On July 1, 2015, the Plan was amended to change its

name from “FMR LLC Profit Sharing Plan” to “Fidelity Retirement Savings Plan.”

       50.     In a defined contribution plan, fiduciaries are obligated to assemble a diversified

menu of investment options. 29 U.S.C. § 1104(a)(1)(C); 29 C.F.R. § 2550.404c-1(b)(1)(ii). Plan

participants may invest in any of these investment options that fiduciaries include within the plan’s

menu of investment options.




                                                  21
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 22 of 77




        51.       Participants in the Plan are responsible for directing the investment of

contributions, choosing from among a lineup of options offered by the Plan. 8 However, because

the FBIC and the Board determined the investment options available, the resulting investment

lineup was critical to participants’ investment results and, ultimately, the retirement benefits they

received. The fact that participants have the ability to exercise “independent control” over the

assets in their accounts “does not serve to relieve a fiduciary from its duty to prudently select and

monitor any…designated investment alternative offered under the plan.” 29 C.F.R. § 2550.404c-

1(d0(1)(iv). 9

        52.       Each investment option within a defined-contribution plan is generally a pooled

investment product—which includes mutual funds, collective investment trusts, and separate

accounts—offering exposure to a particular asset class or sub-asset class. See Investment Company

Institute,    A    Close   Look    at   401(k)   Plans,   at   8   (Mar.    2018),    available    at

https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf (hereinafter “2018 ICI Study”); Ian


8
  Employer contributions, along with the opportunity to participate in a defined contribution plan
in the first instance, are part of a standard benefits package offered by nearly all large employers
to attract and retain talented employees. See 401(k) Specialist, Top 4 Priorities of 401(k) Plan
Sponsors (Jan. 3, 2016) (highlighting survey findings that, among large defined contribution plan
sponsors, attracting and retaining talented employees is a top priority), available at
http://401kspecialistmag.com/top-4-priorities-of-401k-plan-sponsors; Joan Vogel, Until Death Do
Us Part: Vesting of Retiree Insurance, 9 INDUS. REL. L.J. 183, 216 (1987) (noting that employers
offer retirement benefits to attract and retain “reliable, productive employees”). ERISA is
concerned with what happens next: the disposition of assets contributed. See In re RCN Litig.,
2006 WL 753149, at *6 n.4 (D. N.J. Mar. 21, 2006) (observing that employer contributions occur
before ERISA’s fiduciary duties kick in).
9
  A “designated investment alternative” is defined as “any investment alternative designated by
the plan into which participants…may direct the investment of assets held in, or contributed to,
their individual accounts.” 29 C.F.R. § 2550.404a-5(h)(4). Though the definition of “designated
investment alternative” excludes mutual funds held in a brokerage window, pursuant to a June
2014 agreement between the plan sponsor and the recordkeeper, “Fidelity Mutual Funds will be
available in the Plan, but recordkept outside of BrokerageLink,” which is the Plan’s self-directed
brokerage account.


                                                 22
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 23 of 77




Ayres & Quinn Curtis, Beyond Diversification: The Pervasive Problem of Excessive Fees and

“Dominated Funds” in 401(k) Plans, 124 YALE L.J. 1476, 1485 (2015) (hereinafter “Beyond

Diversification”).

       53.     In a pooled investment vehicle, the assets of numerous investors are pooled together

and used to purchase a portfolio of securities in a particular manner and style determined by the

vehicle’s governing documents. Every investor in a pooled investment vehicle owns a certain

number of shares, with each share representing an undivided percentage of the entire pool of assets

managed within the vehicle. The value of each share on any given day is equal to the total value

of all assets held by the vehicle divided by the total outstanding number of shares. Pooled

investment products charge certain fees and expenses that are deducted from the pool of assets on

a monthly or quarterly basis. For every fund in the Plan, management fees were deducted regularly

and paid to Fidelity. Mutual funds, collective investment trusts, and separate accounts are subject

to differing regulations related to required disclosures, governance requirements, and regulatory

supervision. However, differences in the type of pooled investment vehicle employed do not

necessarily translate into differences in the securities held by the vehicle. Thus, it is very common

for investment managers (including Fidelity) to offer identical versions of a particular product as

a mutual fund, collective trust, and a separate account, with each version holding the exact same

mix of investments.

       54.     As of the end of 2016 (the most recent calendar year for which the Plan’s Form

5500 filings are available with the Department of Labor), the Plan had more than 58,000

participants and nearly $15 billion in assets, making it one of the 20 largest private sector defined

contribution plans in the United States by assets.

       55.     The Plan offers only Fidelity mutual funds as investment options. Indeed, the Plan’s


                                                 23
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 24 of 77




investment options include almost every non-identical Fidelity mutual fund in existence that is

eligible for inclusion in a defined contribution plan. 10

       56.     In 2014, the Plan’s investment options consisted of 206 Fidelity funds. In 2015,

despite having recently settled a lawsuit for fiduciary misconduct regarding the Plan, the Plan

Fiduciaries increased the number of Fidelity funds in the Plan to 224. In 2016, the Plan Fiduciaries

continued adding Fidelity funds to the Plan, which now had 234 proprietary funds and zero

nonproprietary funds.

       57.     In addition to a core menu of investment options, many plans (including the Plan

at issue here) also provide employees the option of opening a self-directed brokerage account

(“SDBA”), giving participants access to a broad array of stocks, bonds, and mutual funds. Ayres

& Curtis, Beyond Diversification at 1524. However, SDBAs have significant drawbacks. They are

administratively difficult to set up and logistically challenging to manage, and as a result are used

by 2% or less of participants on average. Investment Company Institute & Deloitte Consulting

LLP, Inside the Structure of Defined Contribution/401(k) Plan Fees, at 15 (Aug. 2014), available

at www.ici.org/pdf/rpt_14_dc_401k_fee_study.pdf (“ICI/Deloitte Study”). 11 Compared to




10
   The Fidelity funds that were not included in the Plan were left out for obvious reasons, not
because the Plan Fiduciaries conducted a prudent investigation. For example, the omitted Fidelity
funds included more expensive share classes of funds already offered in the Plan (which were
otherwise identical), municipal bond funds (which are never included in defined contribution plans
given that the plans’ favorable tax status eliminates the benefit of municipal bonds’ preferential
tax treatment), and certain funds from Fidelity’s Advisor Series (designed specifically for investors
working with a financial advisor) that were identical to non-Advisor series funds already offered
as investment options. Nor was the Plan Fiduciaries’ removal of funds from the Plan the result of
careful monitoring of the Plan’s investment options. Instead, it appears that the only reason that a
fund ceased to be offered within the Plan was the fund ceasing to exist due to cessation of its
operations.
11
   Consistent with this experience, less than 2% of the Plan’s assets were held in the Plan’s SDBA
option as of the end of 2018.


                                                  24
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 25 of 77




investing in the Plan’s investment options, participants investing through SDBAs are often subject

to additional account fees, transaction fees, and higher investment expenses given that SDBA

options are typically limited to retail shares, whereas lower-priced institutional shares would be

available if the same funds were included as investment options. Furthermore, SDBA investors

often invest in imprudent investments, because there is no fiduciary selecting or monitoring the

investments within an SDBA. 29 C.F.R. § 2550.404a-5(f), (h)(4). As a result of these facts,

“performance is generally lower with self-directed accounts compared to managed portfolios. This

translates into low real rates of return and higher retirement failure rates.” Marijoyce Ryan, CPP,

Money Management: The Downside of Self- Directed Brokerage Accounts, The Daily Record

(June 26, 2012), available at http://nydailyrecord.com/blog/2012/06/26/money-management-the-

downside-of-self-directed-brokerage-accounts;      Gregory   Kasten,     Self-Directed   Brokerage

Accounts      Reduce        Success      (2004),      at      1,       13-14,     available      at

http://etf.wi.gov/boards/agenda_items_2004/dc20040819item4.pdf (discussing study showing

that SDBAs lagged the performance of a model portfolio of the plan’s investment options by an

average of 4.70% per year). For all of these reasons, the existence of an SDBA option within a

Plan does not excuse an imprudently designed and monitored menu of investment options. See

Wildman v. Am. Century Services, LLC, 237 F. Supp. 3d 902, 913 (W.D. Mo. 2017) (“The

existence of the [SDBA] option is irrelevant to determining whether Defendants used a disloyal

and imprudent process to select the other investment options.”).

                         DEFENDANTS’ VIOLATIONS OF ERISA

I.     THE PLAN FIDUCIARIES FAILED TO PRUDENTLY AND LOYALLY MANAGE THE                     PLAN’S
       INVESTMENTS

       58.     The complete absence of nonproprietary investment options in the Plan gives rise




                                                25
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 26 of 77




to an inference that the Plan Fiduciaries failed to investigate whether nonproprietary investment

options were available that would have better met the needs of Plan participants due to lower fees

and/or superior investment management services.

       59.     Likewise, the decision to offer almost every Fidelity mutual fund in existence as an

investment option demonstrates that the Plan Fiduciaries put Fidelity’s interests ahead of

participants. A prudent fiduciary would have limited the Plan menu to the asset classes and

investment options that offered the best opportunity for participants to maximize the value of their

accounts at an appropriate level of risk, while excluding funds that interfered with that goal due to

their high fees, poor track record, inexperienced managers, or inappropriate risk/reward profile.

The Plan Fiduciaries’ complete failure to limit either the asset classes offered within the Plan’s

menu or the particular options within each asset class gives rise to an inference that the Plan

Fiduciaries did not investigate which asset classes and investment options would best meet the

needs of participants. This failure further evidences the Plan Fiduciaries’ failure to engage in a

meaningful process of monitoring the Plan’s investment options to ensure that they remained

prudent.

       60.     The Plan Fiduciaries’ conduct in managing the Plan’s investment options furthered

Fidelity’s corporate interests in a number of ways. First, Fidelity collected fee revenue as a result

of the Plan’s exclusive use of Fidelity funds—approximately $83 million in 2016 alone.

Additionally, the Plan’s exclusive use of proprietary funds ensured that Fidelity’s employees—

many of whom are employed to sell others on the benefits of owning Fidelity funds—would

themselves own Fidelity funds, thereby building loyalty, product knowledge, and a built-in sales

pitch touting the employees’ personal investment in the pitched products. Further, the Plan

provided an injection of capital into recently-created funds, lowering overhead expenses and


                                                 26
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 27 of 77




boosting the funds’ standing in the marketplace. The Plan Fiduciaries’ refusal to prune the Plan’s

menu of investment options also avoided antagonizing Fidelity’s fund managers, some of whom

would otherwise have had their funds excluded from the Plan. And finally, by excluding

nonproprietary options, Fidelity avoided creating any perception of endorsing investment products

managed by other firms.

II.    THE PLAN FIDUCIARIES’ MISMANAGEMENT OF THE PLAN CAUSED TREMENDOUS LOSSES

       61.     The Plan Fiduciaries’ failure to manage the Plan in a prudent and loyal manner has

been disastrous for Plan participants. Out of the 20 comparable plans with over $5 billion in

assets 12 for which necessary data was available, Fidelity’s plan performed the very worst (almost

three times worse than average), representing over $100 million per year in losses compared to the

average plan. 13


12
   A defined contribution plan’s bargaining power appears to taper off somewhat once it hits $5
billion in assets. See Cerulli Associates, State of Large and Mega Defined Contribution Plans:
Investment Innovation and the Plan Sponsor Perspective, at 76 (2012), available at
https://www.cerulli.com/vapi/public/getcerullifile?filecid=Cerulli_State_of_Large_and_Mega_R
etirement_Plan_Info_Packet_2012 (“[T]he significant difference is more likely to be between
plans with more than $5 billion and those with less than $5 billion. Interviews that Cerulli
conducted with industry executives alluded to this potential result.”).
13
    The Restatement of Trusts provides that losses attributable to a fiduciary breach are
appropriately measured by comparison to comparable trusts, with the comparison rendered more
accurate by reference to a customized benchmark made up of multiple market benchmarks to
reflect the asset allocation of the trust. See Restatement of Trusts (Third) § 100, cmt. b(1) &
Reporter’s Notes thereto. Plaintiffs compared the Plan’s performance (as reported in publicly
available Form 5500 filings to the Department of Labor) to that of a weighted benchmark
determined by the Plan’s asset allocation (which was itself determined by the investments reported
on the Plan’s Form 5500 submissions). This same technique was applied to all other comparable
plans with over $5 billion in assets for which necessary data was available. To assemble a
comparable universe of plans with over $5 billion in assets, Plaintiffs excluded plans using separate
account vehicles (for which it is practically impossible to determine asset allocation from the
plan’s Form 5500), as well as plans with a disproportionately large allocation to company stock
(Fidelity does not include company stock as an option). Each comparator plan’s calendar-year
returns were compared to a weighted benchmark determined by the Plan’s asset allocation. By



                                                 27
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 28 of 77




       62.       These losses are attributable to several causes: excessive fees, reckless inclusion of

speculative investments as investment options, the failure to investigate nonproprietary options,

and the failure to monitor the proprietary options that were included in the Plan’s investment menu

to ensure they were serving the goals of the Plan’s participants. Each of these causes are addressed

in turn below.

III.   THE PLAN FIDUCIARIES’  DISLOYAL AND IMPRUDENT MANAGEMENT RESULTED IN
       PAYMENT OF EXCESSIVE FEES BY PARTICIPANTS

       63.       At retirement, employees’ benefits “are limited to the value of their own individual

investment accounts, which is determined by the market performance of employee and employer

contributions, less expenses.” Tibble, 135 S. Ct. at 1826. Accordingly, excessive fees can

significantly impair the value of a participant’s account. Over time, even seemingly small

differences in fees and performance can result in vast differences in the amount of savings

available at retirement. See, e.g., Stacy Schaus, Defined Contribution Plan Sponsors Ask Retirees,

“Why Don’t You Stay?” Seven Questions for Plan Sponsors, PIMCO (Nov. 2013),

https://www.pimco.com/insights/investment-strategies/featured-solutions/defined-contribution-

plan-sponsors-ask-retireeswhy-dont-you-stay-seven-questions-for-plan-sponsors (explaining that

“a reduction in [annual] fees from 100 bps 14 to 50 bps [within a retirement plan] could extend by

several years the potential of participants’ 401(k)s to provide retirement income”) (emphasis

added). Further, higher investment fees are not generally associated with superior investment



controlling for participants’ asset allocation decisions and the performance of the underlying
markets, this methodology isolates the portion of the plan’s performance generally attributable to
the performance of the underlying investment options in the plan.
14
   The term “bps” is an abbreviation of the phrase “basis points.” One basis point is equal to .01%,
or 1/100th of a percent. Thus, a fee level of 100 basis points translates into fees of 1% of the
amount      invested.    See     Investopedia,     Definition     of   ‘Basis     Point      (BPS)’,
http://www.investopedia.com/terms/b/basispoint.asp.


                                                  28
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 29 of 77




management services. See Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. ECON. BEHAV. & ORG. 871, 873, 883

(2009) (“[T]he empirical evidence implies that superior management is not priced through higher

expense ratios.”); see also Jill E. Fisch, Rethinking the Regulation of Securities Intermediaries,

158 U. PA. L. REV. 1961, 1983 (2010) (summarizing numerous studies showing that “[e]ven before

costs are reflected in returns,…there is little evidence that higher fees are correlated with increased

performance”).

       64.     Prudent fiduciaries exercising control over administration of a plan and the

selection and monitoring of investment options will minimize plan expenses by hiring low-cost

service providers and by curating a menu of low-cost investment options. See Restatement (Third)

of Trusts § 90 cmt. b (“[C]ost-conscious management is fundamental to prudence in the investment

function….”). 15 This task is made significantly easier the larger a plan gets. Economies of scale

generally lower administrative expenses on a per-participant or percentage-of-assets basis.

ICI/Deloitte Study at 7, 21. Empirical evidence bears this out. In 2015, total plan fees in defined

contribution plans averaged 0.88%, but this varied between an average of 1.17% in plans with $1

million to $10 million in assets, and an average of only 0.30% for plans with over $1 billion in

assets. 2018 ICI Study at 53.

       65.     Given the significant variation in total plan costs attributable to plan size, the

reasonableness of administrative expenses and investment management expenses should be


15
   The Supreme Court has noted that the legal construction of an ERISA fiduciary’s duties is
“derived from the common law of trusts.” Tibble, 135 S. Ct. at 1828. Therefore, “[i]n determining
the contours of an ERISA fiduciary’s duty, courts often must look to the law of trusts.” Id. In fact,
the duty of prudence imposed under 29 U.S.C. § 1104(a)(1)(B) is a codification of the common
law prudent investor rule found in trust law. Buccino v. Continental Assur. Co., 578 F. Supp. 1518,
1521 (S.D.N.Y. 1983).


                                                  29
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 30 of 77




determined by comparison to other similarly-sized plans. See 29 U.S.C. § 1104(a)(1)(B) (requiring

ERISA fiduciaries to discharge their duties in the manner “that a prudent man acting in a like

capacity and familiar with such matters would use in the conduct of an enterprise of a like

character”).

       66.     With nearly $15 billion in assets, the Plan is one of the 20 largest private sector

plans in the United States, giving the Plan Fiduciaries nearly unparalleled bargaining power to

negotiate low fees from both investment managers and service providers. However, the Plan

Fiduciaries failed to appropriately utilize that bargaining power to lower costs, and as a result, Plan

participants paid significantly higher fees than participants in similar plans.

       67.     As of the end of 2016, the Plan had by far the highest fees among the approximately

110 defined contribution plans with more than $5 billion in assets. The Plan’s fees were 0.58% of

assets, more than double the asset-weighted average of 0.24%, and a full 0.10% higher than its

closest peer. Had the Plan’s fees simply matched the average for plans with more than $5 billion

in assets, total fees would have been $47 million lower in 2016 alone. These high fees are the result

of numerous failures by the Plan Fiduciaries.

       A.      THE PLAN FIDUCIARIES        RETAINED PROPRIETARY FUNDS IN THE           PLAN   DESPITE
               THEIR EXCESSIVE FEES

       68.     By indiscriminately including every Fidelity fund within every asset class, the Plan

Fiduciaries needlessly increased average expenses. For example, as of the end of 2015, the Plan

included six different funds within the Diversified Emerging Markets Morningstar Category, with

a broad range of expenses, as shown here:




                                                  30
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 31 of 77




       Funds in the Plan                                         Ticker Expense Ratio
       Fidelity EMEA                                             FEMEX          1.39%
       Fidelity Emerging Markets Discovery                       FEDDX          1.35%
       Strategic Advisers Emg Mkts Fd of Fds                     FLILX          1.31%
       Fidelity Total Emerg Mkts                                 FTEMX          1.26%
       Fidelity Emerging Markets                                 FEMKX          0.97%
       Fidelity Emerging Markets Idx Instl Prm                   FPADX          0.08%

The costliest of these options charged high fees because they failed to penetrate the market and

accrue economies of scale, not because they provided a higher level of services. The Plan

Fiduciaries breached their fiduciary duties by failing to investigate whether the additional costs of

each of these duplicative, more expensive options were justified. This example holds true for the

remainder of the Plan, where the automatic selection and retention of redundant, high-fee funds

cost participants millions of dollars in excess fees.

       B.      THE PLAN FIDUCIARIES        FAILED TO INVESTIGATE COMPARABLE, LESS-COSTLY
               NONPROPRIETARY FUNDS

       69.     The Plan Fiduciaries also failed to investigate the availability of lower-cost

marketplace alternatives. ERISA fiduciaries have a duty to make comparisons between different

products and managers, who may offer similar products for very different costs. See Restatement

(Third) of Trusts ch. 17, intro. note (2007) (emphasizing the “duty to avoid unwarranted costs”

and noting that “similar products [are] offered with significantly differing costs”); Restatement

(Third) of Trusts § 78, cmt. c(8) (“[T]he trustee must be sufficiently aware of overall costs

associated with other mutual-fund alternatives to enable the trustee to fulfill its important

responsibility to be cost conscious in managing the trust’s investment program.”); see also

Velazquez v. Massachusetts Financial Servs. Co., 320 F. Supp. 3d 252, 259 (D. Mass. 2018)

(holding that “allegations that proprietary mutual funds ‘were more expensive than similar

alternatives’” were sufficient to support a “claim of breach of fiduciary duty” under ERISA)



                                                  31
          Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 32 of 77




(quoting Main v. Am. Airlines Inc., 248 F. Supp. 3d 786, 793 (N.D. Tex. 2017)); Urakhchin v.

Allianz Asset Mgmt. of Am., L.P., 2016 WL 4507117, at *7 (C.D. Cal. Aug. 5, 2016) (“fail[ure] to

investigate lower-cost options with comparable performances” supported breach of fiduciary duty

claim).

          70.   Had the Plan Fiduciaries investigated marketplace alternatives, they could have

identified similar funds that provided comparable or superior investment management services at

a significantly lower-cost. For example, the Plan offered all eight of Fidelity’s mutual funds within

the High Yield Bond Morningstar Category. Below, those options are compared to three lower-

cost nonproprietary options that would have provided comparable or superior

investment management services in the same investment style.
                                                                            Expense
            Funds in the Plan                                        Ticker Ratio
            Fidelity Global High Income                              FGHNX    1.02%
            Fidelity Advisor High Income I                           FHNIX    0.80%
            Fidelity Focused High Income                             FHIFX    0.80%
            Fidelity Short Duration High Income                      FSAHX    0.80%
            Fidelity Advisor High Income Advantage                   FAHCX    0.77%
            Strategic Advisers Income Opps Fd of Fds L               FQAFX    0.76%
            Fidelity High Income                                     SPHIX    0.70%
            Fidelity Capital & Income                                FAGIX    0.67%

                                                                           Expense
            Marketplace Alternatives                                Ticker Ratio
            Federated High Yield Bond R6                            FIHLX    0.49%
            Prudential High Yield R6                                PHYQX    0.42%
            Vanguard High-Yield Corporate Adm                       VWEAX    0.13%

Had the Plan Fiduciaries engaged in a marketplace investigation of high-yield bond options, in

accordance with their fiduciary duty to manage the Plan in a cost-conscious manner, they would

have identified comparable or superior low-cost options that would have better served the needs

of Plan participants. Because the Plan Fiduciaries instead stocked the Plan with every Fidelity

fund, participants paid higher fees than they would have had the Plan been managed prudently and


                                                 32
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 33 of 77




loyally. This example holds true for the remainder of the Plan, where the Plan Fiduciaries’ failure

to adequately investigate comparable or superior non-Fidelity options cost Plan participants

millions of dollars in excess fees.

       C.      THE PLAN FIDUCIARIES  FAILED TO INVESTIGATE THE USE OF SEPARATE
               ACCOUNTS AND COLLECTIVE TRUSTS

       71.     Additionally, the Plan Fiduciaries failed to adequately investigate non-mutual fund

alternatives such as collective trusts and separate accounts. Collective trusts are a common

investment vehicle in large 401(k) plans, and are accessible even to midsize plans with $100

million in assets or more. Anne Tergesen, 401(k)s Take a New Tack, Wall Street Journal (Sept. 25,

2015), available at http://www.wsj.com/articles/some-funds-in-your-401-k-arent-really-mutual-

funds-after-all-1443173400.

       72.     Likewise, separate accounts are widely available to large plans such as the Plan.

See U.S. Dep’t of Labor, Study of 401(k) Plan Fees and Expenses, at 15 (April 13, 1998), available

at     https://www.dol.gov/sites/default/files/ebsa/researchers/analysis/retirement/study-of-401k-

plan-fees-and-expenses.pdf. By using separate accounts, “[t]otal investment management

expenses can commonly be reduced to one-fourth of the expenses incurred through retail mutual

funds.” Id. Separate accounts offer a number of advantages over mutual funds, including the ability

to negotiate fees. Costs within separate accounts are typically much lower than even the lowest-

cost share class of a particular mutual fund.

       73.     Separate accounts and collective trusts held by modern defined contribution plans

function much like mutual funds. For example, they offer daily valuation of shares, daily liquidity

comparable to mutual funds, the ability to readily access up-to-date valuation and performance

information online, and disclosure documents similar to the prospectuses and quarterly reports



                                                33
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 34 of 77




mutual funds produce. These products’ features have come to mimic mutual funds to such an extent

that most participants invested in these vehicles don’t even realize they aren’t invested in a mutual

fund. See Anne Tergesen, Some Funds in Your 401(k) Aren’t Really Mutual Funds After All, Wall

Street Journal, available at https://www.wsj.com/articles/some-funds-in-your-401-k-arent-really-

mutual-funds-after-all-1443173400.

       74.     Fidelity offers its institutional clients collective trust and separate account products

that are similar or identical to mutual funds in the Plan. For example, Oracle Corporation’s 401(k)

plan has historically included several lower-cost Fidelity separate account products that were

otherwise identical to the higher-cost mutual funds offered in the Plan. 16


 Fund Name                    Plan Sponsor Plan Size            Expense Ratio        % Fee Excess
 Fidelity Contrafund          Oracle       $12.9 billion        0.43%                N/A
 Commingled Pool
 Fidelity Contrafund          Fidelity          $14.3 billion   0.61%                42% higher


 Fund Name                    Plan Sponsor Plan Size            Expense Ratio        % Fee Excess
 Fidelity Growth              Oracle       $12.9 billion        0.43%                N/A
 Company Commingled
 Pool
 Fidelity Growth Co.          Fidelity          $14.3 billion   0.77%                79% higher


 Fund Name                    Plan Sponsor Plan Size            Expense Ratio        % Fee Excess
 Fidelity Low-Priced          Oracle       $12.9 billion        0.48%                N/A
 Stock Commingled Pool
 Fidelity Low-Priced          Fidelity          $14.3 billion   0.69%                44% Higher
 Stock


16
  Plaintiffs obtained expense ratios as of 2014 for investment options in the Oracle plan from the
404a-5 fee disclosure made to participants in that plan, which was filed as part of a lawsuit. See
Troudt v. Oracle Corp., No. 1:16-cv-00175, ECF No. 36-1 at 9 (Mar. 29, 2016). Expenses for the
Fidelity options are taken from Fidelity’s 2015 Annual Reports, reflecting the prior year’s
expenses.


                                                 34
           Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 35 of 77




A prudent fiduciary would have investigated the availability of vehicles like those used by Oracle.

Had an adequate investigation occurred, the Plan Fiduciaries would have switched the Plan’s

investments to such vehicles in light of the enormous cost savings as well as the lack of benefit

from the mutual fund structure. 17 The Plan Fiduciaries’ failure to conduct such an investigation

resulted in unnecessary fees, thereby profiting Fidelity while costing Plan participants millions of

dollars.

           D.    THE PLAN FIDUCIARIES  FAILED TO UTILIZE THE CHEAPEST AVAILABLE SHARE
                 CLASS OF CERTAIN PROPRIETARY FUNDS IN THE PLAN

           75.   The Plan Fiduciaries also failed to adequately investigate the availability of lower-

cost share classes of several of the mutual funds in the Plan. Given that there is no material

difference between share classes other than cost—with institutional share classes of Fidelity’s

mutual funds offering the same daily liquidity, daily valuation, and disclosures as its retail share

classes—a prudent fiduciary acting under these circumstances would have selected the least

expensive share class. Specifically, the Plan Fiduciaries in some cases failed to use lower-cost K

shares of the Fidelity-branded funds and failed to use lower-cost Z shares of the Fidelity Advisor-

branded funds. For example, the Plan used the standard no-load version of the Fidelity Emerging

Markets fund, with expenses of 0.96% per year, even though K shares of the Fidelity Emerging

Markets fund would have cost participants only 0.81% per year. Similarly, the Plan used I shares

of the Fidelity Advisor Overseas fund, which charged 0.92% per year, despite the availability of

Fidelity Advisor Overseas Z shares, which would have charged only 0.80% per year. The Plan

Fiduciaries’ retention of identical, more expensive share classes cost Plan participants millions of


17
  Given the size of the Plan, the sophistication of the plan sponsor, and the sponsor’s affiliation
with the fund company, the Plan has not benefited from the use of the mutual fund structure or the
protections of the Investment Company Act.


                                                  35
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 36 of 77




dollars in excess fees.

       E.      THE PLAN FIDUCIARIES FAILED TO SECURE AVAILABLE REVENUE SHARING
               REBATES FROM THE PLAN’S INVESTMENTS AND CAUSED PLAN PARTICIPANTS TO
               PAY EXCESSIVE RECORDKEEPING FEES

       76.     The Plan Fiduciaries also failed to demand revenue sharing rebates from FIIOC in

connection with the Fidelity funds in the Plan, even though FIIOC made similar payments in

connection with Fidelity funds held by other plans, including plans that used third-party

recordkeepers unaffiliated with Fidelity. In plans of comparable size, FIIOC offered revenue

sharing rebates on nearly all Fidelity funds of between 10 and 25 basis points (as a percentage of

assets invested in the fund), with the amount depending upon the type of fund and share class.

Those payments can be used to offset the recordkeeping fees charged by FIIOC. And when revenue

sharing amounts exceed recordkeeping fees, excess amounts can be refunded to participants.

During the relevant period, these foregone revenue sharing rebates amounted to between $200 and

$300 per Plan participant on an annual basis, according to compensation disclosures to the Plan

made by Fidelity.

       77.     Further, the Plan Fiduciaries failed to negotiate additional “fee credits” that FIIOC

paid to plans that used Fidelity products and were recordkept by Fidelity. Given the Plan’s

exclusive use of Fidelity funds and Fidelity recordkeeping services, the Plan Fiduciaries were

perfectly positioned to demand these rebates, which would have amounted to an additional $100

to $200 per participant on an annual basis, according to compensation disclosures made to the Plan

by Fidelity.

       78.     As a result of the Plan Fiduciaries’ failure to negotiate these revenue sharing rebates

and fee credits, FIIOC retained these monies and received excessive compensation for the

recordkeeping services it provided to the Plan. According to Fidelity’s own disclosures, each


                                                 36
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 37 of 77




participant paid an average of between $390 and $450 per year in recordkeeping costs from 2014

through 2018, amounting to aggregate recordkeeping compensation of over $20 million per year.

Had the Plan Fiduciaries simply negotiated a contract in line with Fidelity’s recordkeeping

contracts with other retirement plans, or investigated the availability of lower-cost recordkeeping

services in the marketplace from third-party providers, they could have reduced the Plan’s

recordkeeping expenses by 90% or more. But the Plan Fiduciaries never leveraged the Plan’s

immense negotiating power to secure these rebates and fee credits, resulting in a tremendous

windfall for FIIOC at the expense of participants.

IV.    THE PLAN FIDUCIARIES       RETAINED INAPPROPRIATELY SPECULATIVE FUNDS IN THEIR
       OWN SELF-INTEREST

       79.     Investment fiduciaries have a duty to “initially determine and continue to monitor

the prudence of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at

289. In so doing for a particular investment, the fiduciary must determine whether the investment

“is reasonably designed, as part of the portfolio…to further the purposes of the plan, taking into

consideration the risk of loss and the opportunity for gain (or other return) associated with the

investment.” 29 C.F.R. § 2550.404a-1(b)(2)(i).

       80.     The duty of prudence therefore requires “prudent management of risk.”

Restatement (Third) of Trusts § 90 cmt. e(1) (explaining that the prudent investor rule’s

“requirement of caution ordinarily imposes a duty to use reasonable care and skill in an effort to

minimize or at least reduce diversifiable risks”). This does not require outright avoidance of risk,

but instead limiting risks to those that are compensated through improved potential for returns. “In

understanding a trustee’s duties with respect to the management of risk, it is useful to distinguish

between diversifiable (or ‘uncompensated’) risk and market (or nondiversifiable) risk that is, in



                                                 37
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 38 of 77




effect, compensated through pricing in the marketplace.” Id. Failure…to reduce uncompensated

risk is ordinarily a violation of both the duty of caution and the duties of care and skill.” Id.

“Because market pricing cannot be expected to recognize and reward a particular investor’s failure

to diversify, a trustee’s acceptance of this type of risk cannot, without more, be justified on grounds

of enhancing expected return.” Id.

       81.     One example of uncompensated risk is ‘sector’ or ‘industry’ risk, meaning the risk

that a particular industry will perform poorly for reasons unique to that industry. As investment

manager and fiduciary expert Patrick Collins has explained,

       [T]he obligation to utilize care, skill, and caution…admonishes the portfolio
       manager not to set the level of uncompensated or firm-related risk higher than
       suitable for the particular trust under his or her stewardship….[T]he portfolio
       manager should mitigate uncompensated (i.e., non-market) risk unless there is clear
       and compelling justification for assuming it….Sector betting within an asset class
       is risky because of the low-breadth problem—it takes an extraordinary level of
       forecasting skill to achieve persistent profitability in the betting system; and,
       conversely, one wrong call in the sector shifting strategy can destroy the
       profitability of a long series of past correct calls….[Sectors] are the building blocks
       of asset classes. Diversifying an asset class requires diversification across all
       sectors within the asset class as well as diversification within each of the sectors.

Patrick Collins, Prudence, 124 BANKING LAW J. 3, 60-61 (2007) (quoted in Restatement (Third)

of Trusts § 90 cmt. g Reporter’s Notes).

       82.     Fidelity offers 39 sector funds in the marketplace—such as Fidelity Select Banking,

Fidelity Select Chemicals, and Fidelity Select IT Services. Contrary to the foregoing investment

principles, the Plan Fiduciaries included all 39 of these funds in the Plan as investment options.

These sector funds took on substantial uncompensated risk that a prudent fiduciary would have

found imprudent. Further, these funds did not advance the goals of the Plan within the context of

the entire menu of investment options. The Plan menu already contained broadly diversified equity

investments providing exposure to all of these industry sectors. Thus, none of these sector funds


                                                  38
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 39 of 77




provided any diversification benefit to Plan participants. Instead, the sector funds constituted

speculative bets on particular industries that were not conducive to participant implementation of

a prudent investment strategy.

       83.     Making matters worse, sector funds tend to be more expensive than diversified

alternatives, due in part to their boutique mission and their relatively smaller amounts of assets

under management. Here, the weighted average cost of the Plan’s sector funds was 25% higher

than the weighted average cost of the rest of the funds in the Plan. While sector funds comprised

less than 8% of the Plan’s assets, that still amounted to over $1 billion of plan participants’ assets.

A prudent fiduciary would not have heaped every single Fidelity sector fund into the Plan given

those funds’ high fees and lack of diversification.

       84.      The imprudence of these sector fund offerings was not merely theoretical. Among

the problems presented by sector funds is how their higher volatility interacts with decisional

heuristics that are known to lead to poor investment decisions. It is well-established that due to

two behavioral biases known as the “gambler’s fallacy” and “sample size neglect,” investors often

view short-term periods of mutual fund outperformance as predictive of a trend and indicative of

managerial skill, when in fact such outperformance is often attributable to the random and cyclical

nature of markets. See Daniel Kahneman & Amos Tversky, Judgment Under Uncertainty:

Heuristics and Biases, 185 SCIENCE 1124, 1125 (1974); Nicholas Barberis & Richard Thaler, A

Survey of Behavioral Finance, in HANDBOOK OF THE ECONOMICS OF SCIENCE 1051, 1065 (George

M. Constantinides, Milton Harris & René M. Stulz, eds, 2003).

       85.     The heightened volatility of sector funds exacerbates these behavioral biases. At

least a few of the Plan’s 39 sector funds are likely at any given time to be producing a recent run

of eye-popping returns, thus serving as “attractive nuisances” to participants prone to performance-


                                                  39
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 40 of 77




chasing. Confronted with severe gains or losses, investors are more likely to churn through funds,

ignoring buy-and-hold and diversification principles based on the misconception that recent

returns will be predictive of future performance. See T. Rowe Price, Constructing More Effective

Defined      Contribution    Investment       Lineups   (Apr.    2018),   at     8,   available   at

https://www4.troweprice.com/gis/content/dam/fai/Collections/DC%20Resources/Constructing%

20More%20Effective%20DC%20Investment%20Lineups/Constructing_More_Effective_DC_In

vestment_Lineups.pdf (recommending that plan sponsors “[m]inimize sector and other specialty

investment options” because “[m]any have wide swings in performance that can result in large

participant flows in and out”).

       86.      For example, consider how fluctuating performance during 2016 impacted

investment flows within four of the Plan’s sector funds, and the effects of that volatility on

participants.

                             Plan Balance                       Plan Balance
Fund                         as of 12/31/15     2016 Return     as of 12/31/16        2017 Return
Fidelity Select Biotech      $276MM             -23.72%         $160MM                27.87%
Fidelity Select Healthcare   $140MM             -10.68%         $89MM                 24.02%
Fidelity Select Banking      $20MM              26.84%          $38MM                 12.68%
Fidelity Select Energy       $48MM              33.84%          $77MM                 -2.64%

In summary, 2016 outperformance in the Banking and Energy sectors drew significant participant

funds into those sector funds, while negative results in the Healthcare and Biotech sectors caused

tremendous flight from those sector funds. Unsurprisingly, this investment pattern produced poor

results, as many investors missed the run-up in banking and energy stocks and subsequently the

recovery of biotech and health stocks. So while it might appear on paper that each of these four

funds produced average- to above-average performance during 2016 and 2017, results for

participants were worse because of when assets entered and exited the funds.



                                                  40
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 41 of 77




       87.     The boom-bust cycles of these sector funds illustrate why fiduciaries must be

extremely wary of sector funds. By their very nature, these funds introduce significant

uncompensated risk and sabotage investment diversification. Tossed unscrupulously into a plan

menu, as they were here, these funds prey on participants’ behavioral biases, resulting in

predictable and substantial underperformance over the long term due to excess fees, under-

diversification, and excessive risk-taking. Had the Plan Fiduciaries fulfilled their fiduciary duty to

monitor participant investment patterns and performance results, they would have observed that

the Plan’s sector funds were fueling performance-chasing behavior and speculation to the

detriment of participants, and therefore should have been removed from the Plan. The Plan

Fiduciaries’ failure to adequately investigate and monitor these hazardous funds cost Plan

participants millions of dollars in the form of higher fees and poor returns.

V.     THE   PLAN FIDUCIARIES             FAILED      TO    INVESTIGATE         BETTER-PERFORMING
       NONPROPRIETARY FUNDS

       88.     Though Fidelity is one of the two largest investment managers by assets, its

marketing strength does not always translate into investment success. As of the end of 2017,

Fidelity was ranked by Barron’s as the 29th best-performing mutual fund company over the prior

ten-year period out of 50 firms, a decidedly mixed bag. Like most fund families, Fidelity has areas

in which it does well, areas in which its performance is uneven, and areas in which it has

consistently underperformed.

       89.     By failing to investigate nonproprietary options, the Plan Fiduciaries saddled

participants with Fidelity’s institutional weaknesses, despite years—or in some cases, decades—

of evidence that in certain asset classes, Fidelity’s managers could not generate competitive

returns. For example, below is a ten-year performance chart of Fidelity’s six mid-cap growth funds



                                                 41
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 42 of 77




(all of which were included in the Plan) as of the end of October 2015, as well as the benchmark

index for those funds.

                                                                     10-year Average
      Fund                                           Ticker          Return as of 10-1-15
      Fidelity Stock Selector Mid Cap                FSSMX           5.43%
      Fidelity Growth Strategies K                   FAGKX           6.42%
      Fidelity Leveraged Company Stock K             FLCKX           6.81%
      Fidelity Advisor Mid Cap II Z                  FZAMX           7.37%
      Fidelity Select Construction & Hsg Port        FSHOX           7.55%
      Fidelity Mid-Cap Stock K                       FKMCX           7.62%

                                                                     10-year Average
      Benchmark Index                                Ticker          Return as of 10-1-15
      Russell Midcap Growth Index                    n/a             8.11%

As the chart shows, every Fidelity mid-cap growth fund materially underperformed its benchmark

index in the prior ten-year period. Despite this substandard overall performance, the Plan

Fiduciaries never looked beyond Fidelity’s funds to investigate whether better options existed in

the marketplace.

       90.     Had the Plan Fiduciaries conducted such an investigation, they would have readily

found better-managed options. For example, since at least 2010, the T. Rowe Price Mid Cap

Growth Fund has been the most commonly-used mid-cap growth fund among fiduciaries of plans

with over $1 billion in assets. Over the ten-year period ending September 30, 2015, the T. Rowe

Price Mid Cap Growth Fund had an average annual return of 10.02% per year. While all of the

Plan’s six mid-cap growth offerings have underperformed their benchmark index over the past

three years, the T. Rowe Price Mid Cap Growth fund has outperformed that same index by

approximately 1.2% per year. Additionally, the lowest-cost share class of the T. Rowe Price Mid

Cap Growth Fund currently charges fees of 0.61% per year, lower than all six of Fidelity’s

offerings. Had the Plan Fiduciaries investigated other options in the marketplace, as a prudent and



                                                42
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 43 of 77




loyal fiduciary would have done, they would have replaced Fidelity’s consistently-

underperforming mid-cap growth funds with a better-managed fund like the T. Rowe Price Mid

Cap Growth Fund.

       91.      This illustration is not an anomaly. There are numerous asset classes in which the

Plan Fiduciaries have forced Fidelity’s persistently underperforming funds on participants (the

large cap value and large cap blend categories are two additional illustrative examples) without

investigating whether other options in the marketplace would have better served Plan participants.

The Plan Fiduciaries’ insistence on selecting every non-identical Fidelity fund (and only Fidelity

funds) regardless of past performance has cost Plan participants millions of dollars in the form of

poor returns.

VI.    THE PLAN FIDUCIARIES FAILED TO REMOVE UNDERPERFORMING PROPRIETARY FUNDS

       92.      The Plan Fiduciaries polluted the Plan with a variety of consistently-

underperforming Fidelity funds. For example, as of October 1, 2015, six of the eight large cap

blend funds in the Plan had underperformed the benchmark index over the past ten years, with

mean underperformance of 0.93% per year. This example holds true for the remainder of the Plan,

where numerous Fidelity funds were retained despite consistent long-term underperformance.

       93.      As the Supreme Court has explained, among the fundamental duties of a fiduciary

is to monitor the performance of the investment options held by the plan and remove those that are

imprudent. See Tibble, 135 S. Ct. at 1828. A prudent and loyal fiduciary would have removed

funds that exhibited consistent underperformance, saving participants millions of dollars. See

Veronika K. Pool et al., It Pays to Set the Menu: Mutual Fund Investment Options in 401(k) Plans,

71 J. FIN. 1779, 1780-81, 1808-10 (2016) (summarizing previous studies showing that mutual

funds with poor historical performance tend to perform poorly in the future, and demonstrating the


                                                43
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 44 of 77




existence of this phenomenon among underperforming proprietary mutual funds held by 401(k)

plans). By failing to monitor the funds in the Plan and remove those that were imprudent, the Plan

Fiduciaries breached their fiduciary duties.

       94.     The Plan Fiduciaries’ inclusion of every Fidelity option within every asset class

had an additional negative effect upon participants’ behavior. Stuffing a plan with duplicative

investment options tends to promote a horse-race mentality among participants, in which they are

motivated to pick the best fund among the many options offered within a given category. See T.

Rowe Price, Helping Plan Participants Stay on Track (Summer 2008), at 1, available at

https://www2.troweprice.com/rms/rps/Sponsors/DefaultContent/StaticAssets/

Helping_Plan_Participants_Stay_On_Track.pdf (“Plan participants tend to chase performance,

ending up buying high and selling low.”); AllianceBernstein, Implications of Participant Behavior

for           Plan             Design,            at            7,           available            at

http://www.alliancebernstein.com/CmsObjectABD/PDF/Research_WhitePaper/R29284_Implicat

ions_0131_WP.pdf (participants “request value or growth funds based on recent quarterly

performance, and we know that there is a high likelihood that today’s winners will become

tomorrow’s mediocrity”). This is a logical consequence of the “gambler’s fallacy” and “sample

size neglect” biases noted above, in which investors assume that prior outperformance is reflective

of skill or a trend rather than random happenstance. See supra ¶ 84.

       95.     Fiduciaries have a “duty to reevaluate the trust’s investments periodically as

conditions change.” A. Hess, G. Bogert, & G. Bogert, Law of Trusts and Trustees § 684, p. 146

(3d ed. 2009) (Bogert 3d). This reevaluation must take account of the circumstances and behavior

of the trust’s beneficiaries. See Mark L. Ascher, 3 Scott & Ascher on Trusts § 18.2.2, at 1351 (5th

ed. 2007) (“If the trustee fails to inquire into the beneficiary’s circumstances, the trustee thereby


                                                 44
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 45 of 77




fails to exercise his or her judgment, and the court may interpose.”). “The duty to review trust

investments should be performed by the collection of information currently as changes occur, and

also by a systematic consideration of all the investments of the trust at regular intervals, for

example, once every six months.” Bogert 3d § 684, at 147-48. For example, the Department of

Labor recommends that fiduciaries consider participants’ “salary levels, turnover rates,

contribution rates and withdrawal patterns.” U.S. Dep’t of Labor, Target Date Retirement Funds -

Tips     for    ERISA       Plan       Fiduciaries    (Feb.       28,    2013),     available    at

https://www.dol.gov/sites/default/files/ebsa/about-ebsa/our-activities/resource-center/fact-

sheets/target-date-retirement-funds.pdf.

       96.     As the below table shows, participants in the Plan exhibited extraordinary levels of

performance-chasing within large-cap blend investments, resulting in the same frenzied

investment pattern that characterized investments in the Plan’s sector funds.

                      Plan Balance                            Plan Balance
Fund                  as of 12/31/15        2016 Return       as of 12/31/16      2017 Return
Fidelity Growth &     $154 MM               16.06%            $205 MM             16.88%
Income
Fidelity Export &     $129MM                10.12%            $41MM               21.07%
Multinational

Short periods of outperformance appear to have triggered huge inflows of assets into Fidelity

Growth & Income, and out of Fidelity Export & Multinational. Yet the two funds’ relative results

flipped the next year, and as a result, participants were more likely to experience each fund’s

respective periods of underperformance than its period of outperformance.

       97.     This illustration is not an anomaly. There are numerous asset classes in which the

Plan Fiduciaries’ inclusion of every non-identical Fidelity option created a horse-race mentality

among participants, resulting in frequent trading by participants as they flocked towards the funds



                                                 45
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 46 of 77




with superior recent performance, contrary to sound long-term investment practices. The Plan

Fiduciaries could have averted these damaging behavioral trends by removing duplicative and

otherwise imprudent funds from each asset category. The Plan Fiduciaries’ failure to do so is

especially inexcusable given that the harmful consequences of these behavioral tendencies were

evident among Plan participants for many years. The Plan Fiduciaries should have curated a menu

of prudent options, rather than including duplicative and imprudent Fidelity funds that tempted

participants to guess (and re-guess) which funds were worthwhile.

VII.   THE PLAN FIDUCIARIES MISMANAGED THE PLAN’S CAPITAL-PRESERVATION FUNDS OUT
       OF SELF-INTEREST

       98.     Every defined contribution plan is required to include a capital preservation option

that offers current income without loss of principal. Fiduciaries are not required to offer any

particular type of option, but instead are required to engage in a prudent and loyal process to

evaluate and select the option(s) that best meet the needs of plan participants.

       99.     Stable value funds are by far the most common capital preservation in large 401(k)

plans. Like money market funds, stable value funds provide preservation of principal. And

“[b]ecause they hold longer-duration instruments, [stable value funds] generally outperform

money market funds, which invest exclusively in short-term securities.” Abbott v. Lockheed Martin

Corp., 725 F.3d 803, 806 (7th Cir. 2013); see also Paul J. Donahue, Plan Sponsor Fiduciary Duty

for the Selection of Options in Participant-Directed Defined Contribution Plans and the Choice

Between Stable Value and Money Market, 39 AKRON L. REV. 9, 20-27 (2006). These additional

returns do not come with additional risk. Even during the period of market turbulence in 2008,

“stable value participants received point-to-point protection of principal, with no sacrifice of

return[.]” Paul J. Donahue, Stable Value Re-examined, 54 RISKS        AND   REWARDS 26, 28 (Aug.



                                                 46
         Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 47 of 77




2009), available at http://www.soa.org/library/newsletters/risks-and-rewards/2009/august/rar-

2009-iss54-donahue.pdf.

         100.   A 2018 study from the Wharton School analyzed money market and stable value

fund returns from the previous two decades and concluded that “any investor who preferred more

wealth to less wealth should have avoided investing in money market funds when [stable value]

funds were available, irrespective of risk preferences.” David F. Babbel & Miguel A. Herce, Stable

Value Funds Performance, at 16 (Feb. 21, 2018), available at http://www.mdpi.com/2227-

9091/6/1/12/pdf. Given the superior yields offered by stable value funds at comparable levels of

risk, large 401(k) plans overwhelmingly choose stable value funds over money market funds. Chris

Tobe, CFA, Do Money-Market Funds Belong in 401(k)s?, MarketWatch (Aug. 30, 2013),

available at http://www.marketwatch.com/story/do-money-market-funds-belong-in-401ks-2013-

08-30.

         101.   Fidelity offers a stable value fund in the marketplace known as the Managed

Income Portfolio. See Ellis v. Fid. Mgmt. Tr. Co., 883 F.3d 1, 3 (1st Cir. 2018). However, the Plan

Fiduciaries have not included this option in the Plan, because doing so would constitute a

prohibited transaction to which no exemption would apply. See 29 U.S.C. § 1106(b)(1)-(3). As a

result, in light of the Plan Fiduciaries’ apparent policy of including nothing but Fidelity options in

the Plan, the Plan Fiduciaries never investigated whether other stable value funds in the

marketplace would have best served the needs of the Plan. Instead, the Plan Fiduciaries limited the

Plan’s capital preservation option to proprietary Fidelity money market mutual funds, which were

the only Fidelity capital preservation offerings in the marketplace whose inclusion did not

constitute a prohibited transaction.




                                                 47
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 48 of 77




       102.    Throughout the relevant period, the Plan’s capital preservation options have

consisted exclusively of Fidelity money market accounts that have earned little interest given the

structural disadvantages associated with money market funds compared with other capital

preservation options. Predictably, the Plan’s money market funds vastly underperformed the

average stable value fund during the statutory period.

                                                         2014       2015      2016      2017
 The Plan’s Money Market Funds                Ticker     Return     Return    Return    Return
 Fidelity Treasury Only Money Market          FDLXX      1 bp       1 bp      1 bp      47 bps
 Fidelity Government Cash Reserves            FDRXX      1 bp       1 bp      9 bps     56 bps
 Fidelity Government MMkt Prm                 FZCXX      n/a        n/a       13 bps    61 bps
 Fidelity Inv MM Fds Government Instl         FRGXX      n/a        2 bps     29 bps    79 bps
 Fidelity Inv MM Fds Money Market Instl       FNSXX      9 bps      15 bps    53 bps    118 bps
 Fidelity Inv MM Fds Treasury Instl           FRBXX      n/a        2 bps     24 bps    78 bps
 Fidelity Inv MM Fds Treasury Only Instl      FRSXX      n/a        1 bps     21 bps    75 bps
 Fidelity Money Market Premium                FZDXX      n/a        n/a       48 bps    101 bps
 Fidelity Retirement Gov. Money Market        FGMXX      1 bp       1 bp      n/a       n/a
 Fidelity Retirement Gov. Money Market        FRTXX      1 bp       2 bps     n/a       n/a
 II (f/k/a Retirement Money Mkt)
 Fidelity Treasury Money Market               FZFXX      n/a        n/a       2 bps     51 bps
 Fidelity U.S. Government Reserves            FGRXX      1 bp       n/a       n/a       n/a

 Average Stable Value Fund                                2014    2015    2016           2017
                                                         Return Return Return           Return
 Hueler Index 18                                         169 bps 177 bps 179 bps        200 bps

       103.    Had the Plan Fiduciaries managed the Plan’s capital preservation options in a

prudent and loyal manner, they would have investigated nonproprietary stable value offerings in

the marketplace. Such an investigation would have revealed the availability of stable value


18
   Hueler Analytics and its Hueler Index are the industry standard for reporting and measuring
returns of stable value funds. “The Hueler Analytics Stable Value Pooled Fund Universe includes
data on 15 funds nationwide with assets totaling over $105 billion.” See http://hueler.com. Hueler
data therefore represents a reasonable estimate of the returns of a typical stable value fund. See
also Abbott v. Lockheed Martin Corp., 725 F.3d 803, 810 (7th Cir. 2013) (approving of Hueler
Index as a “basis for calculating damages” for a claim related to stable value funds and money
market funds).


                                                48
           Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 49 of 77




vehicles that earned much better returns than the proprietary money market funds in the Plan at

comparable or lower levels of risk. The Plan Fiduciaries’ failure to engage in such an investigation

and subsequently act in the best interests of participants has cost Plan participants millions of

dollars.

VIII. SAI AND THE PLAN FIDUCIARIES IMPRUDENTLY                  AND   DISLOYALLY     MANAGED THE
      PLAN’S MANAGED ACCOUNTS SERVICE

           104.   The Plan also offers a Fidelity managed accounts program called Portfolio

Advisory Service at Work (“PAS-W”) (later renamed Personalized Planning and Advice, or PPA).

Participants who enroll in PAS-W turns full control of their entire account over to SAI, which then

places each participant into one of several model portfolios based on the participant’s time horizon,

risk tolerance, and other factors. In selecting funds for these model portfolios, PAS-W considers

only the investment options in the plan lineup, which in this case was limited to Fidelity mutual

funds. Although participants were not charged a separate fee to participate in the PAS-W service,

participants are responsible for paying the expense ratios associated with the underlying funds

selected by SAI.

           105.   Fidelity has aggressively pushed the PAS-W program on Plan participants. Not

only did Fidelity waive its fees for the service, it also inundated participants with letters, emails,

and webinars about the service—in 2014 alone Fidelity designed thirty different participant

communications informing participants about the PAS-W service. By late 2018, 34 percent of Plan

participants were enrolled in PAS-W, totaling $5.7 billion in Plan assets. Indeed, the Plan is PAS-

W’s biggest client.

           106.   SAI (a Fidelity affiliate) had a fiduciary duty to prudently run and manage the

program in the best interest of participants, without regard to the business interests of Fidelity. In



                                                 49
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 50 of 77




addition, the Plan Fiduciaries had a fiduciary duty to prudently and loyally monitor the Plan’s

managed accounts program, by (among other things) critically reviewing the design of the program

and determining whether PAS-W was the best choice among available managed accounts services.

However, both SAI and the Plan Fiduciaries breached these fiduciary duties.

       107.    SAI breached its fiduciary duties with respect to the PAS-W program in two

primary ways. First, SAI failed to properly account for expenses. Though PAS-W evaluated funds

by looking at historical performance net of expenses, it did not separately evaluate the expenses

charged by each fund as an independent variable. This is a demonstrably imprudent approach,

given the extensive empirical evidence that models considering expense ratios as a separate

variable alongside historical net performance are far better predictors of future performance than

models like PAS-W that look only at historical net performance. 19 This design flaw was not only

imprudent but disloyal, as it resulted in model portfolios weighted heavily towards high-cost

proprietary mutual funds that generated significant profits for Fidelity. 20 Second, SAI imprudently

over-weighted short-term historical performance of the subject investments, ignoring

overwhelming evidence of the poor long-term performance of certain funds, the efficiency of




19
    Multiple studies have demonstrated that coupling analysis of historical risk-adjusted
performance with an analysis of funds’ expense ratios results in superior ability to predict future
outperformance compared to models such as PAS-W based solely on risk-adjusted performance.
See James Rowley, Garrett Harbron & Matthew Tufano, In Pursuit of Alpha: Evaluating Active
and       Passive      Strategies,    at        1,      13       (Sept. 2017),    available      at
https://personal.vanguard.com/pdf/ISGZSG.pdf; Daniel Wallick, Neeraj Bhatia, Andrew Clarke,
Raphael Stern, Shopping for Alpha: You Get What You Pay For, at 1–2, 8 (May 2011), available
at https://personal.vanguard.com/pdf/icras.pdf; Eugene F. Fama & Kenneth R. French, Luck
Versus Skill in the Cross-Section of Mutual Fund Returns, 65 F. Fin. 1915, 1931-34 (2010).
20
   Although Fidelity earns revenues from its index funds, these revenues are far lower. Further,
because Fidelity prices its index funds to compete with Vanguard, index funds serve as “loss
leaders” for Fidelity on which it earns little, if any, profits.


                                                50
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 51 of 77




certain asset classes, and the investment manager’s historical inability to outperform benchmark

indices net of expenses within the certain asset classes.

       108.    For example, as of June 30, 2017, the Aggressive Growth PAS-W model portfolio

had 9% of portfolio assets allocated to the Fidelity Equity Income Fund, which invests in large cap

value stocks, while no assets were invested in the low-cost large cap value index fund available

within the Plan. This allocation is indefensible when viewed in its broader context. A four-factor

Fama-French regression analysis of the Fidelity Equity Income Fund demonstrates that for each

of the past eleven rolling five-year periods (starting with 2002 to 2007 and ending with 2014 to

2018), the Fund has negative alpha, meaning the manager has demonstrated no skill in selecting

stocks likely to outperform the market. This is consistent with a broader trend: for every rolling 5-

year period dating back to 2002, large cap value funds managed by Fidelity have exhibited

significant negative alpha overall, with 92% of large cap value funds exhibiting negative alpha in

the past 5 years as of September 2017, when this allocation was in place. This data demonstrates

that on both the fund level and the investment manager level, Fidelity has demonstrated no ability

to identify inefficiencies within the market for large cap value stocks or to exploit them net of

expenses. Given the weight of this data, a prudent fiduciary would have used Fidelity’s passive

large cap value fund instead of Fidelity Equity Income.

       109.    The Fidelity Equity Income Fund is not anomalous. SAI’s model portfolios are

riddled with fund managers who have demonstrated no skill over longer periods of time, and with

actively-managed funds in asset classes for which Fidelity has failed to demonstrate sufficient

management skill to make up for the fees of its active funds managers.

       110.    Had SAI fulfilled its fiduciary duty to prudently and loyally manage the PAS-W

program, its model portfolios would have been weighted more heavily towards lower-cost,


                                                 51
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 52 of 77




passively-managed investments, and only would have included actively-managed funds that

exhibited sufficient investment returns (in relation to their benchmark index) over the long run to

justify their added fees. SAI’s failure to employ these prudent and loyal processes has cost Plan

participants millions of dollars in excess fees and underperformance.

       111.    The Plan Fiduciaries’ monitoring of SAI and the PAS-W program was similarly

lacking. The FBIC did not discuss the prudence of the PAS-W service whatsoever until October

2015. After that, the FBIC tracked the performance of PAS-W by comparing it to the performance

of participants invested in other categories of funds in the Plan, but never compared its

performance to other managed-account programs in the marketplace or to other versions of the

PAS-W program offered by Fidelity, and never analyzed whether PAS-W would have performed

better had it been permitted to select non-Fidelity mutual funds.

       112.    In early 2017, Fidelity began offering a managed accounts service that used only

index funds. Given that the Plan offered at least seventeen different index funds, PAS-W Index

could have provided fully-diversified portfolios covering every asset class included within the core

PAS-W product, with significantly lower costs to participants and—given the core PAS-W

product’s empirical failure to identify actively-managed funds likely to outperform their

benchmark index—superior net performance. The FBIC never investigated whether PAS-W Index

had better performance history, or would have better served the interests of participants, brushing

aside the benefits of the service by noting (in its only conversation about PAS-W Index) that “for

the [Plan], since participants are not charged advisory fees [for Fidelity mutual funds], the two

PAS-W offerings are nearly comparable from a cost perspective.” The FBIC never considered that

the refund of advisory fees accrues only to current employees, and that therefore former employees

within the Plan such as Plaintiff Torline would have enjoyed significant cost savings and improved


                                                52
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 53 of 77




net performance with the PAS-W Index product. Nor did the FBIC analyze back-tested historical

performance of the PAS-W Index model, which would have shown superior performance net of

expenses without taking on additional risk. The Plan Fiduciaries’ failure to adequately investigate

alternatives to the core PAS-W managed accounts service has cost Plan participants millions of

dollars in the form of higher fees and poor returns.

IX.    THE PLAN FIDUCIARIES FAILED TO DISCLOSE ANY               INFORMATION ABOUT THE VAST
       MAJORITY OF THE PLAN’S INVESTMENT OPTIONS

       113.    ERISA imposes a duty on plan administrators to provide to plan participants on a

“regular and periodic basis” sufficient information regarding “fees and expenses, and regarding

designated investment alternatives, including fees and expenses attendant thereto,” so that

participants can make informed decisions regarding their individual accounts. 29 C.F.R. § 2550-

404a-5(a).

       114.    In order to satisfy this requirement, a plan administrator must accurately disclose

(1) the “identification of any designated investment alternatives offered under the plan,” (2) the

“identification of any designated investment managers,” (3) “an explanation of any fees and

expenses for general plan administrative services…not reflected in the total annual operation

expenses of any designated investment alternatives,” (4) “at least quarterly, a statement” reflecting

the dollar amount and nature of those administrative expenses “actually charged,” (5) “the name

of each designated investment alternative,” and (6) “shareholder-type” fees and “the total annual

operating expenses of the investment expressed as a percentage” fee, otherwise known as an

expense ratio. 29 C.F.R. § 2550-404a-5(b)-(d).

       115.    For designated investment alternatives that are registered under the Investment

Company Act of 1940 (i.e. mutual funds), the annual operating expenses are that of all asset-based



                                                 53
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 54 of 77




charges before waivers and reimbursements. For designated investment alternatives that are not

registered under the Investment Company Act of 1940 (i.e. collective investment trusts, separate

accounts, etc.), the annual operating expenses are the sum of “the management fees…that reduce

the alternative’s rate of return,” “the distribution and/or servicing fees…that reduce the

alternative’s rate of return,” and “any other fees or expenses….that reduce the alternative’s rate of

return, excluding brokerage costs.” 29 C.F.R. § 2550-404a-5(h)(5)(ii).

       116.     The Retirement Committee was designated by the Plan Document as the Plan

Administrator. The Plan Administrator is responsible for the disclosures provided to Plan

participants.

       117.     For the vast majority of the Plan’s investment options, the Plan Fiduciaries failed

to provide any disclosures whatsoever to participants. At all relevant times, the Plan Fiduciaries

provided disclosures only for the Fidelity Freedom Funds (the “Freedom Funds”), a series of

actively-managed target date funds offered by the Plan which at all relevant times have held

between 10 and 15 percent of the Plan’s assets. As a result, Plan participants who were invested in

the hundreds of other investment options offered by the Plan received none of the required

disclosures for those funds. These proprietary funds held at least 85 percent of the Plan’s assets

throughout the statutory period, yet were omitted entirely from participants’ quarterly disclosure

statements.

       118.     This omission was not an accident. Rather, it was the result of the Plan Fiduciaries’

attempt to evade liability for their continued self-dealing. Following the settlement of the Bilewicz

lawsuit in 2014, the Plan Fiduciaries could have begun monitoring the Plan’s investments rather

than cramming nearly every non-identical Fidelity mutual fund into the Plan’s lineup. Instead, the

Plan Fiduciaries concocted a scheme designed to slough off as much fiduciary liability as possible.


                                                 54
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 55 of 77




In July 2014, Fidelity amended the Plan Document to state that the Plan now offered only two

designated investment alternatives: the Freedom Funds and Fidelity’s managed accounts service.

However, this technical amendment was not accompanied by any substantive change to the Plan;

the Plan lineup continued to include nearly every non-identical Fidelity mutual fund, and

participants continued to invest in the hundreds of other proprietary funds offered by the Plan. In

the next quarterly disclosure to Plan participants, Fidelity doubled down on its maneuver by

removing any mention of funds other than the Freedom Funds.

        119.   Fidelity’s transparent legal gambit did not alter its fiduciary duties. ERISA does not

permit a plan sponsor to define away responsibility over the Plan’s lineup. See Dudenhoeffer, 134

S.Ct. at 2468-69. Even Fidelity did not fully buy into its own artifice. The Schedule of Assets

attached to the Plan’s Form 5500 in 2014, 2015, and 2016 continued to list every proprietary fund

offered by the Plan. And Plan participants may still directly select any of the Plan’s hundreds of

Fidelity investment options from the Plan menu; only non-proprietary options must be selected

through the Plan’s SDBA. This simply exposes the reality of the situation: a huge majority of the

Plan’s assets continue to reside in funds other than the Freedom Funds, and Fidelity continues to

have a fiduciary obligation to monitor all investment options other than those selected through the

SDBA.

        120.   Even by the terms of its own legal maneuver, Fidelity failed to provide required

disclosures. Fidelity has labeled PAS-W a designated investment alternative, and SAI provided

Fidelity with benchmarks and performance data for PAS-W. Yet, Fidelity provided no disclosures

related to PAS-W. Not only did Fidelity fail to disclose the performance, benchmarks, and average

fees associated with various PAS-W model portfolios, Fidelity failed to provide disclosures




                                                55
          Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 56 of 77




regarding the dozens of proprietary funds in which PAS-W assets were invested during the relevant

period.

          121.   This decision harmed participants, and hindered their ability to knowledgably

manage their 401(k) accounts. For example, the FBIC received materials showing that, over 3-

year and 5-year periods, participants in PAS-W underperformed participants in the Plan’s target

date funds and participants making their own fund selections. But participants were given no

performance data about PAS-W at all. Fidelity prioritized its attempt to evade legal responsibility

over the interests of Plan participants. As a result, billions of dollars of Plan assets sat in the dark,

with participants deprived of information about the performance and expenses of their investments.

X.        THE  PURPORTED FEE REFUNDS OFFERED BY             FIDELITY    ARE A FURTHER SOURCE OF
          LIABILITY, NOT A DEFENSE TO LIABILITY

             A. THE PURPORTED FEE REFUNDS ARE ANYTHING BUT

          122.   Like many employers, Fidelity makes annual profit sharing contributions to

participants in its defined contribution plan. Fidelity makes both discretionary profit sharing

contributions (which may vary year-to-year) and matching contributions (which match the amount

of each employee’s own contribution).

          123.   For several years prior to 2012, Fidelity made discretionary contributions to

participant accounts equal to 10% of participants’ compensation. For example, the Plan’s Form

5500 from 2011 stated:




          124.   In 2012, according to the Plan’s Form 5500, Fidelity continued to make

discretionary contributions equal to 10% of participants’ eligible compensation, but began



                                                   56
          Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 57 of 77




characterizing a portion of this contribution as a “refund” of investment management fees paid by

participants the prior year.




Ostensibly, Fidelity was now refunding all investment management fees to Plan participants,

making the Plan’s investment options supposedly cost-free.

         125.    But in reality, this “refund” 21 was a poorly-disguised gimmick. Fidelity took money

that it was going to contribute anyway and recharacterized a portion of it as a fee “refund.” Thus,

for every dollar in investment management fees that Fidelity gave back to Plan participants,

Fidelity reduced its profit sharing contribution to participants by the same amount.

         126.    Fidelity has made a 10% profit sharing contribution to plan participants every year

since at least 2008. If, beginning in 2012, Fidelity had added the amount of the Plan’s investment

management fees to its profit sharing contributions, then the amount of those profit sharing

contributions would have increased. Instead, the amount of Fidelity’s profit sharing contributions

remained the exact same as before the 2012 “refund”: 10% each year.

         127.    Fidelity has simply reduced its discretionary profit sharing contribution amount

each year by the amount of its non-discretionary “refund” of Plan investment management fees.

This explains why, despite a 33% increase in the amount of investment management fees

“refunded” by Fidelity between 2013 and 2016, Fidelity’s profit sharing contributions have




21
     The Plan Document refers to this annual payment as a “Revenue Credit.”


                                                  57
         Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 58 of 77




remained unchanged, at 10% of employees’ eligible compensation.

        128.   Fidelity created this “fee refund” artifice in an attempt to obscure its fiduciary

misconduct. However, ERISA does not allow employers to use such gimmicks to evade fiduciary

liability.

             B. DEFENDANTS DISCRIMINATED AGAINST EX-EMPLOYEES

        129.   To the extent Defendants’ Revenue Credit is considered relevant to Defendants’

fiduciary duties, it constitutes an annual breach of the Plan Fiduciaries’ duty of impartiality. As

explained supra, the Revenue Credit took the form of a profit sharing contribution to “participating

employees,” which was based on the “eligible compensation” of those employees.

        130.   Plan participants who were no longer working for a Plan Employer were not

“participating employees,” and thus received nothing. Put differently, Fidelity charged ex-

employees in the Plan millions of dollars in investment management fees, and no portion of those

fees were ever returned to them either directly or indirectly.

        131.   Fidelity’s Plan-related payments to employees, but not ex-employees, violated the

Plan Fiduciaries’ duty of impartiality. As part of the duty of loyalty, fiduciaries must “take

impartial account of the interests of all beneficiaries.” Varity Corp. v. Howe, 516 U.S. 489, 514

(1996). A fiduciary “must deal even-handedly among them, doing his best for the entire trust

looked at as a whole.” Morse v. Stanley, 732 F.2d 1139, 1145 (2d Cir. 1984). Fidelity’s one-sided

Revenue Credit flunks this test.

        132.   Even if the act of granting the Revenue Credit is construed as a settlor decision, not

subject to ERISA’s fiduciary duties, the Plan Fiduciaries breached the duty of impartiality because

they relied upon the existence of the Revenue Credit in determining how to manage and administer

the Plan. In particular, the Plan Fiduciaries relied on the existence of the Revenue Credit as an


                                                 58
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 59 of 77




excuse for failing to prudently manage the Plan’s expenses, resulting in the excessive fees

described throughout this Second Amended Complaint. For example, an FBIC member “explained

that there are effectively no fees for these investments because all revenue from Fidelity funds is

rebated to the Plan.” Likewise, when the Chairman of the Retirement Committee asked about the

Plan’s administrative expenses, he was told, “there are none.”

       133.    Because former employees do not receive the Revenue Credit, the Fidelity

Defendants knew or should have known that their rationale for their lackadaisical oversight of Plan

expenses at best applied only to current employees.

       134.    Accordingly, to the extent Fidelity’s annual Revenue Credits are considered, the

Plan Fiduciaries have violated their duty of impartiality under ERISA.

XI.    PLAINTIFFS LACKED         KNOWLEDGE       OF   DEFENDANTS’      CONDUCT      AND    PRUDENT
       ALTERNATIVES

       135.    Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment option and menu choices of fiduciaries of similar plans, the costs of the

Plan’s investments compared to those in similarly-sized plans, the overall costs of the Plan

compared to similarly-sized plans, the availability of superior options that satisfied the goals of

the Plan, and other information set forth above) necessary to understand that Defendants breached

their fiduciary duties and engaged in other unlawful conduct in violation of ERISA, until shortly

before this suit was filed. Further, Plaintiffs did not have actual knowledge of the specifics of the

Plan Fiduciaries’ decision-making processes with respect to the Plan (including the Plan

Fiduciaries’ processes for determining which asset classes to include among the Plan’s investment

options as well as the Plan Fiduciaries’ processes for selecting, monitoring, evaluating, and

removing Plan investments), because this information is solely within the possession of



                                                 59
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 60 of 77




Defendants prior to discovery. For purposes of this Second Amended Complaint, Plaintiffs have

drawn reasonable inferences regarding these processes based upon (among other things) the facts

set forth above.

                               CLASS ACTION ALLEGATIONS

       136.    29 U.S.C. § 1132(a)(2) authorizes any ERISA plan participant or beneficiary to

bring an action on behalf of the Plan to obtain the remedies provided by 29 U.S.C. § 1109(a).

Plaintiffs seek certification of this action as a class action pursuant to this statutory provision and

Fed. R. Civ. P. 23.

       137.    Plaintiffs assert their claims in Counts I-III and V-VII on behalf of a class of

participants and beneficiaries defined as follows: 22

       All participants and beneficiaries of the FMR LLC Profit Sharing Plan or the
       Fidelity Retirement Savings Plan who, after the effective date of the Bilewicz
       settlement, (1) remained Plan participants or beneficiaries for any length of time,
       (2) ceased to be employed by a participating employer before or during the period
       of time that they remained in the Plan, and (3) were not paid Revenue Credits issued
       by Fidelity in any Plan year or portion of a Plan year in which they maintained a
       Plan account balance and were no longer employed by a participating employer,
       excluding any persons with direct responsibility for the Plan’s investment or
       administrative functions.

       138.    Plaintiffs assert their claims relating to the PAS-W program in Count IV on behalf

of a sub-class consisting of all class members who participated in the Plan’s PAS-W program

during any portion of the time that they met the eligibility criteria for the Class.

       139.    Numerosity:     The Classes (including the Sub-Class) are so numerous that joinder

of all class members is impracticable, and consist of thousands of class members.




22
  Plaintiffs reserve the right to propose other or additional classes or sub-classes in their motion
for class certification or subsequent pleadings in this action.


                                                  60
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 61 of 77




       140.    Typicality:     Plaintiffs’ claims are typical of other class members’ claims. Like

other class members, Plaintiffs are Plan participants and suffered injuries as a result of the unlawful

conduct alleged herein. The Plan Fiduciaries treated Plaintiffs consistently with other class

members with regard to the Plan, and SAI and the Plan Fiduciaries treated Plaintiff Torline

consistent with other participants in the PAS-W program. Defendants’ unlawful actions and

decisions affected all Plan participants similarly.

       141.    Adequacy:       Plaintiffs will fairly and adequately protect the interests of the Class

and Sub-Class. Plaintiffs’ interests are aligned with the Class that they seek to represent, and

Plaintiff Torline’s interests are also aligned with the Sub-Class. Plaintiffs also have retained

counsel experienced in complex class action litigation, including ERISA litigation. Plaintiffs do

not have any conflicts of interest with any Class members that would impair or impede their ability

to represent such Class members.

       142.    Commonality: Common questions of law and fact exist as to all class members,

and predominate over any questions solely affecting individual class members, including but not

limited to:

               a. Which of the Plan Fiduciaries are fiduciaries of the Plan;

               b. Whether the Plan Fiduciaries breached their fiduciary duties by engaging in
                  the conduct described herein;

               c. Whether SAI breached its fiduciary duties by engaging in the conduct
                  described herein;

               d. Whether the Plan Fiduciaries are additionally or alternatively liable, as co-
                  fiduciaries, for the unlawful conduct described herein pursuant to 29 U.S.C.
                  § 1105;

               e. Whether FMR LLC breached its duty to monitor other Plan fiduciaries;




                                                  61
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 62 of 77




               f. Whether the Plan engaged in prohibited transactions in violation of 29
                  U.S.C. § 1106(b);

               g. Whether the Entity Defendants had actual or constructive knowledge of the
                  fiduciary breaches and prohibited transactions of the Plan Fiduciaries;

               h. The proper form of equitable and injunctive relief; and

               i. The proper measure of monetary relief.

       143.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) because

prosecuting separate actions against Defendants would create a risk of inconsistent or varying

adjudications with respect to individual class members that would establish incompatible standards

of conduct for Defendants.

       144.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(1)(B) because

adjudications with respect to individual class members, as a practical matter, would be dispositive

of the interests of the other persons not parties to the individual adjudications or would

substantially impair or impede their ability to protect their interests. Any award of equitable relief

by the Court, such as removal of particular Plan investments, removal of a Plan fiduciary, or

appointment of an independent fiduciary to oversee the Plan, would be dispositive of non-party

participants’ interests. The accounting and restoration of the property of the Plan that would be

required under 29 U.S.C. §§ 1109 and 1132 would be similarly dispositive of the interests of other

Plan participants.

       145.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the classes predominate over any questions affecting only

individual class members, and because a class action is superior to other available methods for the

fair and efficient adjudication of this litigation. Defendants’ conduct as described in this Second

Amended Complaint applied uniformly to all members of the Class and Sub-Class. Class members


                                                 62
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 63 of 77




do not have an interest in pursuing separate actions against Defendants, as the amount of each class

member’s individual claims is relatively small compared to the expense and burden of individual

prosecution, and Plaintiffs are unaware of any similar claims brought against Defendants by any

class members on an individual basis. Class certification also will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments concerning Defendants’ practices.

Moreover, management of this action as a class action will not present any likely difficulties. In

the interests of justice and judicial efficiency, it would be desirable to concentrate the litigation of

all class members’ claims in a single forum.

                                           COUNT I
                            Breach of Duties of Loyalty and Prudence
                               29 U.S.C. § 1104(a)(1)(A)–(B), (D)
                                   As to the Plan Fiduciaries

       146.    Defendants FMR LLC, the FBIC, and the Retirement Committee are or were

fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or 1102(a)(1).

       147.    29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon the Plan

Fiduciaries in their administration of the Plan and in their selection and monitoring of Plan

investments.

       148.    The scope of the fiduciary duties and responsibilities of the Plan Fiduciaries

includes managing the assets of the Plan for the sole and exclusive benefit of Plan participants and

beneficiaries, defraying reasonable expenses of administering the Plan, and acting with the care,

skill, diligence, and prudence required by ERISA. The Plan Fiduciaries were directly responsible

for ensuring that the Plan’s fees were reasonable, selecting investment options in a prudent fashion

in the best interest of Plan participants, prudently evaluating and monitoring the Plan’s investments

on an ongoing basis and eliminating funds that did not serve the best interest of Plan participants,




                                                  63
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 64 of 77




and taking all necessary steps to ensure that the Plan’s assets were invested prudently and

appropriately. This includes “a continuing duty to monitor investments and remove imprudent

ones[.]” Tibble, 135 S. Ct. at 1829.

       149.    As described throughout this Second Amended Complaint, the Plan Fiduciaries

failed to employ a prudent and loyal process for selecting, monitoring, and reviewing the Plan’s

investment options by prioritizing Fidelity’s proprietary investments over superior available

options, and by failing to critically or objectively evaluate the cost and performance of the Plan’s

proprietary investments in comparison to other investment options. The Plan Fiduciaries

imprudently and disloyally retained higher-cost Fidelity mutual funds despite the availability of

lower-cost investments and lower-cost share classes that offered comparable or superior

investment management services. The Plan Fiduciaries instead selected and retained options that

benefited Fidelity but offered little or no benefit to participants compared to superior options

available in the marketplace. Additionally, the Plan Fiduciaries failed to investigate the use of

separate accounts or collective trusts, and failed to procure available revenue sharing rebates for

the mutual funds that were used instead. Further, the Plan Fiduciaries structured the Plan menu

without considering the interests of participants, and failed to change the Plan’s structure despite

participants’ consistent underperformance due to return-chasing across the Plan’s vast menu of

redundant investment options. Moreover, the Plan Fiduciaries failed to monitor the Plan’s

investments and remove those that were imprudent, including investments that were duplicative

of other, less expensive funds in the Plan and sector funds that offered no diversification benefit.

       150.    Each of the above-mentioned actions and failures to act described in paragraph 120

and throughout the Second Amended Complaint demonstrates the Plan Fiduciaries’ failure to make

Plan investment decisions based solely on the merits of each investment and in the best interest of


                                                 64
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 65 of 77




Plan participants, instead selecting and retaining Plan investments based upon the affiliation of

each investment with Fidelity, while failing to investigate alternative investments affiliated with

other managers. Further, even aside from their failure to consider alternative investments from

other companies, the Plan Fiduciaries failed to properly screen and monitor Fidelity’s own in-

house offerings to eliminate imprudent and/or duplicative funds, ensure the plan was invested in

the lowest-cost share classes and investment vehicles, and procure available revenue sharing

rebates. Through these actions and omissions, the Plan Fiduciaries failed to discharge their duties

with respect to the Plan solely in the interest of the participants and beneficiaries of the Plan, and

for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying

reasonable expenses of administering the Plan, in violation of their fiduciary duty of loyalty under

29 U.S.C. § 1104(a)(1)(A).

       151.    Each of the above actions and omissions described in paragraphs 120-21 and

elsewhere in this Second Amended Complaint demonstrate that the Plan Fiduciaries failed to

discharge their duties with respect to the Plan with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would have used in the conduct of an enterprise of like character and with like aims,

thereby breaching their duties under 29 U.S.C. § 1104(a)(1)(B).

       152.    Each Plan Fiduciaries is personally liable, and the Plan Fiduciaries are jointly and

severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), to make good to the Plan

the losses resulting from the aforementioned breaches, to restore to the Plan any profits Defendants

made through the use of Plan assets, and to restore to the Plan any profits resulting from the

breaches of fiduciary duties alleged in this Count. In addition, the Plan Fiduciaries are subject to

other equitable relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(3).


                                                 65
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 66 of 77




       153.    Each Plan Fiduciaries knowingly participated in each breach of the other Plan

Fiduciaries, knowing that such acts were a breach; enabled the other Plan Fiduciaries to commit

breaches by failing to lawfully discharge such Plan Fiduciary’s own duties; and/or knew of the

breaches by the other Plan Fiduciaries, and failed to make any reasonable and timely effort under

the circumstances to remedy the breaches. Accordingly, each Plan Fiduciary is also liable for the

losses caused by the breaches of its co-fiduciaries under 29 U.S.C. § 1105(a).

                                          COUNT II
                              Breach of the Duty of Impartiality
                                     29 U.S.C. § 1104(a)
                                  As to the Plan Fiduciaries

       154.    As alleged throughout the Second Amended Complaint, FMR LLC, the FBIC, and

the Retirement Committee are fiduciaries of the Plan pursuant to 29 U.S.C. § 1002(21).

       155.    The duty of loyalty outlined in 29 U.S.C. § 1104 includes a fiduciary duty of

impartiality, prohibiting fiduciaries from favoring one group of participants over another in

connection with their management and administration of the Plan.

       156.    As described in this Second Amended Complaint, the Plan Fiduciaries violated

their duty of impartiality by purporting to rebate the Plan’s annual expenses to participants

currently employed by a Plan Employer, while offering no such purported rebate to participants

no longer employed by a Plan Employer.

       157.    The Plan Fiduciaries further breached the duty of impartiality by making fiduciary

decisions related to recordkeeping, the Plan’s investment menu, and the Plan’s managed accounts

service in reliance upon the existence of the Revenue Credit, and in a manner that created a

negative outcome for participants and beneficiaries who did not received this Revenue Credit.




                                               66
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 67 of 77




        158.    As a result of these breaches of the duty of impartiality, the Class suffered

significant financial losses.

        159.    Each Plan Fiduciaries is personally liable, and the Plan Fiduciaries are jointly and

severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), to make good the losses

resulting from the aforementioned breaches, and to restore to the Plan any profits resulting from

the breaches of fiduciary duties alleged in this Count. In addition, the Plan Fiduciaries are subject

to other equitable relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(3).

        160.    Each Plan Fiduciary knowingly participated in each breach of the other Plan

Fiduciaries, knowing that such acts were a breach; enabled the other Plan Fiduciaries to commit

breaches by failing to lawfully discharge such Plan Fiduciary’s own duties; and/or knew of the

breaches by the other Plan Fiduciaries, and failed to make any reasonable and timely effort under

the circumstances to remedy the breaches. Accordingly, each Plan Fiduciary is also liable for the

losses caused by the breaches of its co-fiduciaries under 29 U.S.C. § 1105(a).

                                         COUNT III
        Failure to Provide Disclosures to Participants Regarding Investment Options
                                     29 U.S.C. § 1104(a)
                                  As to the Plan Fiduciaries

        161.    At all relevant times, as alleged above, the Plan Fiduciaries were fiduciaries of the

Plan, within the meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), and/or served as an

“administrator” of the Plan, as designated by the Plan Document.

        162.    At all relevant times, as alleged above, the scope of the fiduciary responsibility of

the Plan Fiduciaries included the responsibility to ensure that Plan participants “are made aware

of their rights and responsibilities with respect to the investment of assets held in, or contributed

to, their accounts and are provided sufficient information regarding the plan, including fees and



                                                 67
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 68 of 77




expenses, and regarding designated investment alternatives, including fees and expenses thereto,

to make informed decisions with regard to the management of their individual accounts.” 29 C.F.R.

§ 2550-404a-5(a).

       163.    Under ERISA’s duty of loyalty, fiduciaries must speak truthfully. This includes a

negative duty not to misinform, an affirmative duty to inform when the fiduciary knows or should

know that silence might be harmful, and an affirmative duty to convey complete and accurate

information material to the circumstances of participants and beneficiaries. The affirmative duty

to disclose includes providing information even when a participant has not asked.

       164.    The Plan Fiduciaries failed to adequately disclose all information regarding the

investment options in the Plan by failing to disclose all investment options within the Plan and

their fees, risks, and expenses.

       165.    As a result of the foregoing failures to disclose, the Class was left in the dark

regarding essential information pertaining to the Plan’s investments and suffered significant

financial losses.

       166.    Pursuant to 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), the Plan Fiduciaries

are liable to make good the losses resulting from the aforementioned breaches, and to restore to

the Plan any profits resulting from the breaches of fiduciary duties alleged in this Count. In

addition, the Plan Fiduciaries are subject to other equitable relief pursuant to 29 U.S.C. §§ 1109(a)

and 1132(a)(3).




                                                 68
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 69 of 77




                                       COUNT IV
   Breach of Duties of Loyalty and Prudence Related to the PAS-W Managed Accounts
                                         Service
                            29 U.S.C. § 1104(a)(1)(A)–(B), (D)
                           As to SAI and the Plan Fiduciaries

       167.    At all relevant times, as alleged above, SAI was a functional fiduciary pursuant to

29 U.S.C. § 1002(21)(A) and a named fiduciary pursuant to 29 U.S.C. § 1102(a), and the Plan

Fiduciaries were functional fiduciaries under 29 U.S.C. § 1002(21)(A).

       168.    29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon SAI and

the Plan Fiduciaries in connection with the Plan’s managed accounts program.

       169.    As described in this Second Amended Complaint, SAI breached its fiduciary duties

with respect to the PAS-W program by, among other things, (1) prioritizing higher-fee Fidelity

investment options over other available options, (2) failing to give proper consideration to

investment expenses, and (3) failing to properly evaluate fund performance.

       170.    As described in this Second Amended Complaint, the Plan Fiduciaries breached

their fiduciary duties with respect to the Plan’s managed accounts program by, among other things,

(1) failing to give any consideration to alternative managed accounts services; (2) failing to

properly evaluate and monitor SAI; and (3) failing to critically monitor and review the Plan’s

managed accounts program.

       171.    As a result of these fiduciary breaches alleged in this Count, the PAS-W Sub-Class

suffered significant financial losses.

       172.    SAI and each Plan Fiduciary are personally liable, and SAI and the Plan Fiduciaries

are jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), to make

good the losses resulting from the aforementioned breaches, to restore to the Plan any profits

Defendants made through the use of Plan assets, and to restore to the Plan any profits resulting


                                               69
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 70 of 77




from the breaches of fiduciary duties alleged in this Count. In addition, SAI and the Plan

Fiduciaries are subject to other equitable relief pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(3).

                                          COUNT V
                           Prohibited Transactions with a Fiduciary
                                      29 U.S.C. § 1106(b)
                                  As to the Plan Fiduciaries

       173.    As described throughout the Second Amended Complaint, FMR LLC is a fiduciary

of the Plan as that term is used in 29 U.S.C. §§ 1002(21) and 1106(b).

       174.    FMR LLC received consideration for its own personal account from parties dealing

with the Plan in connection with transactions involving the assets of the Plan. These transactions

took place on a monthly basis when fees were deducted from assets being held for Plan participants

in exchange for the services performed by FMR, FMRC, and FIIOC, subsidiaries of FMR LLC

whose profits accrued, in part or in whole, to the benefit of FMR LLC. Each of these payments to

FMR, FMRC, and FIIOC constituted a prohibited transaction in violation of 29 U.S.C. §

1106(b)(3).

       175.    Based on the foregoing facts and the other facts set forth in this Second Amended

Complaint, FMR LLC and the other Plan Fiduciaries knowingly caused the Plan to engage in these

prohibited transactions, made no efforts to prevent these transactions, and are liable for these

prohibited transactions under 29 U.S.C. § 1106(b)(3).

       176.    These prohibited transactions were not permitted by Prohibited Transaction

Exemption 77-3 because the Plan was treated less favorably than other shareholders of Fidelity

funds. As noted above, revenue sharing rebates were not provided in connection with funds held

by the Plan, despite the fact that such revenue sharing rebates were provided in connection with

the same funds held by other retirement plans. See supra at ¶¶ 76-78.



                                                70
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 71 of 77




        177.    As a result of these prohibited transactions, the Plan directly or indirectly paid

millions of dollars per year in investment management and other fees that accrued to the benefit

of FMR LLC in transactions that were prohibited under ERISA, resulting in significant losses to

the Plan and its participants.

        178.    Pursuant to 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), FMR LLC and the

other Plan Fiduciaries are liable to restore all losses suffered by the Plan as a result of these

prohibited transactions and to disgorge all profits earned as a result of these prohibited transactions.

                                            COUNT VI
                                  Failure to Monitor Fiduciaries
                                         As to FMR LLC

        179.    As alleged throughout the Second Amended Complaint, FMR LLC, the FBIC and

the Retirement Committee are fiduciaries of the Plan pursuant to 29 U.S.C. § 1002(21).

        180.    FMR LLC, through its senior officer for human resources, is responsible for

appointing and removing members of the FBIC and the Retirement Committee.

        181.    Given that FMR LLC had overall oversight responsibility for the Plan, and the

fiduciary duty to appoint and remove members of the FBIC and the Retirement Committee through

its senior officer for human resources, FMR LLC had a fiduciary responsibility to monitor the

performance of the Committee.

        182.    A monitoring fiduciary must ensure that the monitored fiduciaries are fulfilling

their fiduciary obligations, including those with respect to the investment and holding of plan

assets, and must take prompt and effective action to protect the plan and participants when the

monitored fiduciaries are not meeting their fiduciary obligations.

        183.    FMR LLC breached its fiduciary monitoring duties by, among other things:




                                                  71
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 72 of 77




               a. Failing to monitor and evaluate the performance of the FBIC and the Retirement

                   Committee or have a system in place for doing so, standing idly by as the Plan

                   suffered significant losses as a result of the Committee’s imprudent actions and

                   omissions with respect to the Plan;

               b. Failing to monitor the FBIC and the Retirement Committee’s fiduciary

                   processes, which would have alerted a prudent fiduciary to the breaches of

                   fiduciary duties described herein; and

               c. Failing to remove FBIC and Retirement Committee members whose

                   performance was inadequate in that they continued to recommend retention of

                   imprudent, excessively costly, and poorly performing investments within the

                   Plan, all to the detriment of the Plan and Plan participants’ retirement savings.

       184.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses per year due to excessive fees and investment

underperformance.

       185.    Pursuant to 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), FMR LLC is liable

to restore to the Plan all losses suffered as a result of its failure to properly monitor the Committee

and its members, and subsequent failure to take prompt and effective action to rectify any observed

fiduciary breaches. In addition, FMR LLC is liable for an accounting of profits and other equitable

relief as provided by 29 U.S.C. §§ 1109(a) and 1132(a)(3).




                                                  72
         Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 73 of 77




                                        COUNT VII
                     Other Equitable Relief Based on Ill-Gotten Proceeds
                                   29 U.S.C. § 1132(a)(3)
                                As to the Entity Defendants

         186.   Under 29 U.S.C. § 1132(a)(3), a court may award “other appropriate equitable

relief” to redress “any act or practice” that violates ERISA. A defendant may be liable under this

section regardless of whether it is a fiduciary. A non-fiduciary transferee of ill-gotten proceeds is

subject to equitable relief if it had actual or constructive knowledge of the circumstances that

rendered the transaction or payment unlawful.

         187.   Defendants FMR LLC, FMR, FMRC, and FIIOC each profited from the fiduciary

breaches and prohibited transactions described above.

         188.   All payments to Fidelity made in connection with Plan assets are in the current

possession of Fidelity, and are traceable to specific transactions that have taken place on specific

dates.

         189.   Pursuant to 29 U.S.C. § 1132(a)(3), each of the Entity Defendants should be

required to disgorge all profits it received during the relevant class period as a result of the Plan’s

investments in Fidelity mutual funds. The selection and retention of these proprietary mutual funds

was imprudent and violated ERISA based on the facts set forth herein. Moreover, as detailed

throughout the Second Amended Complaint, each Entity Defendant had actual or constructive

knowledge of circumstances rendering the selection and retention of these proprietary funds (and

the payments that Fidelity received from these proprietary funds) unlawful, by virtue of:

         (a)    the Board members and Committee members with executive positions at each of
                the Entity Defendants;

         (b)    other dual-hatted employees;

         (c)    the affiliation of the Entity Defendants with a common parent and one another;


                                                  73
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 74 of 77




       (d)     the investment management and recordkeeping services that the various Entity
               Defendants provided to the Plan;

       (e)     each Entity Defendant’s participation in the Plan as an employer with employees
               in the Plan; and

       (f)     the general operational interconnectedness of the Entity Defendants as part of
               Fidelity’s entire enterprise.

       190.    The Entity Defendants also had knowledge of each entity’s fiduciary status, and the

circumstances that rendered the payment of fees to these entities prohibited transactions and

fiduciary breaches.

       191.    In light of the above facts and other facts likely to be revealed through discovery,

the Entity Defendants had actual or constructive knowledge of the process for selecting and

monitoring the investments in the Plan, and knew that the Plan Fiduciaries failed to engage in a

prudent and loyal selection and monitoring processes. The Entity Defendants also knew that the

proprietary investments in the Plan were excessively costly compared to investments in similarly-

sized plans and likewise performed poorly in comparison to other investment alternatives used by

similarly-sized plans.

       192.    Given their knowledge of these fiduciary breaches and prohibited transactions, the

Entity Defendants had actual or constructive knowledge that the monies they were receiving from

or in connection with Plan assets were being received as a result of violations of ERISA by the

Plan Fiduciaries.

       193.    Therefore, to the extent any ill-gotten profits are not disgorged under the relief

provisions of 29 U.S.C. § 1109(a), the Court should order appropriate equitable relief under 29

U.S.C. § 1132(a)(3) to disgorge these profits from the Entity Defendants under principles of unjust

enrichment and equitable restitution.


                                                74
        Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 75 of 77




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Moitoso, Lewis, and Torline, individually and as representatives

of the Class defined herein, pray for relief as follows:

       A.      A determination that this action may proceed as a class action under Rule
               23(b)(1), or in the alternative, Rule 23(b)(3) of the Federal Rules of Civil
               Procedure;

       B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’
               counsel as Class Counsel;

       C.      A declaration that the Plan Fiduciaries and SAI have breached their fiduciary
               duties under ERISA;

       D.      A declaration that the Plan Fiduciaries violated 29 U.S.C. § 1106 by allowing
               the Plan to engage in prohibited transactions;

       E.      An order compelling the Plan Fiduciaries and SAI to personally make good to
               the Plan all losses that the Plan incurred as a result of the breaches of fiduciary
               duties and prohibited transactions described above, and to restore the Plan to
               the position it would have been in but for this unlawful conduct;

       F.      An accounting for profits earned by the Entity Defendants resulting from
               fiduciary breaches and prohibited transactions, and a subsequent order requiring
               the Entity Defendants to disgorge all profits received from, or in respect of, the
               Plan;

       G.      An order granting equitable restitution and other appropriate equitable
               monetary relief against the Entity Defendants including, but not limited to,
               imposition of a constructive trust on all profits earned by the Entity Defendants
               as a result of the Plan Fiduciaries’ and SAI’s unlawful conduct in violation of
               ERISA or a surcharge against the Entity Defendants to prevent their unjust
               enrichment;

       H.      An order enjoining the Plan Fiduciaries and SAI from any further violations of
               their ERISA fiduciary responsibilities, obligations, and duties;

       I.      Other equitable relief to redress the Plan Fiduciaries’ and SAI’s illegal practices
               and to enforce the provisions of ERISA as may be appropriate, including
               appointment of an independent fiduciary or fiduciaries to run the Plan; transfer
               of Plan assets out of imprudent investments into prudent alternatives; and
               removal of Plan fiduciaries deemed to have breached their fiduciary duties;


                                                 75
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 76 of 77




       J.     An award of pre-judgment interest;

       K.     An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and/or
              the common fund doctrine; and

       L.     An award of such other and further relief as the Court deems equitable and just.


Dated: January 8, 2019                      Respectfully submitted,

                                            NICHOLS KASTER, PLLP

                                            s/ Kai Richter_______________
                                            Kai Richter (admitted pro hac vice)
                                            Paul J. Lukas (admitted pro hac vice)
                                            Brock T. Specht (admitted pro hac vice)
                                            Carl F. Engstrom (admitted pro hac vice)
                                            Jacob T. Schutz (admitted pro hac vice)
                                            Mark E. Thomson (admitted pro hac vice)
                                            NICHOLS KASTER, PLLP
                                            4600 IDS Center
                                            80 S. 8th Street
                                            Minneapolis, Minnesota 55402
                                            krichter@nka.com
                                            lukas@nka.com
                                            bspecht@nka.com
                                            cengstrom@nka.com
                                            jschutz@nka.com
                                            mthomson@nka.com

                                            Jason M. Leviton (BBO #678331)
                                            Jacob A. Walker (BBO #688074)
                                            BLOCK & LEVITON LLP
                                            155 Federal Street, Ste. 400
                                            Boston, Massachusetts 02110
                                            (617) 398-5600
                                            jason@blockesq.com
                                            jacob@blockesq.com

                                            ATTORNEYS FOR PLAINTIFFS




                                               76
       Case 1:18-cv-12122-WGY Document 37 Filed 01/10/19 Page 77 of 77




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on January 8, 2019.

Dated: January 8, 2019                              s/Kai Richter
                                                    Kai Richter




                                               77
